15‐180‐cv(L) 
In re Vivendi, S.A. Secs. Litig. 
 
 
                                UNITED STATES COURT OF APPEALS 
                                    FOR THE SECOND CIRCUIT 
                                                  
                                         August Term 2015 
 
                 (Argued: March 3, 2016                  Decided: September 27, 2016) 
                                                        
                                       Nos. 15‐180‐cv(L), 15‐208‐cv(XAP) 
                                                        
                                    –––––––––––––––––––––––––––––––––––– 
 
                   IN RE VIVENDI, S.A. SECURITIES LITIGATION1 
                                          
 MIAMI GROUP, CONSISTING OF THE RETIREMENT SYSTEM FOR GENERAL EMPLOYEES 
      OF THE CITY OF MIAMI BEACH, FRANCOIS R. GERARD, PRIGEST S.A. AND 
   TOCQUEVILLE FINANCE S.A., PEARSON‐DONIGER FAMILY, CONSISTING OF TWO 
        SISTERS AND THEIR RESPECTIVE FAMILY MEMBERS BEATRICE DONIGER, 
     GRANDCHILDREN’S TRUST BY BRUCE DONIGER TRUSTEE, ALISON DONIGER, 
 MICHAEL DONIGER, EDWARD B. BRUNSWICK AND RUTH PEARSON TRUST PEARSON 
            TRUSTEE, GAMCO INVESTORS, INCORPORATED, OPPENHEIM 
 KAPITALANLAGEGESELLSCHAFT MBH, PLAINTIFF KBC ASSET MANAGEMENT N.V., 
       CAPITALIA ASSET MANAGEMENT SGR, S.P.A., CAPITALIA INVESTMENT 
  MANAGEMENT S.A., EURIZON CAPITAL SGR S.P.A., BADEN‐WURTTEMBERGISCHE 
 INVESTMENTGESELLSCHAFT MBH, BARCLAYS GLOBAL INVESTORS (DEUTSCHLAND), 
    COMINVEST ASSET MANAGEMENT GMBH, DEUTSCHE ASSET MANAGEMENT 
INVESTMENTGESELLSCHAFT MBH, DWS (AUSTRIA) INVESTMENTGESELLSCHAFT MBH, 
   DWS INVESTMENT GMBH, ERSTE‐SPARINVEST KAPITALANLAGEGESELLSCHAFT 
  M.B.H., FORSTA AP‐FONDEN, FORTIS INVESTMENT MANAGEMENT SA, KBC ASSET 
MANAGEMENT S.A., LANDESBANK BERLIN INVESTMENT GMBH, LBBW LUXEMBURG 
  S.A., OPPENHEIM ASSET MANAGEMENT SERVICES S.A.R.L., PIONEER INVESTMENT 
  MANAGEMENT LIMITED, PIONEER INVESTMENT MANAGEMENT SGRPA, PIONEER 
               INVESTMENTS AUSTRIA GMBH, PIONEER INVESTMENTS 

          1    The Clerk of the Court is directed to amend the caption of the case.     
                                                     1
KAPITALANLAGEGESELLSCHAFT MBH, RAIFFEISEN KAPITALANLAGE‐GESELLSCHAFT 
M.B.H., SEB INVESTMENT MANAGEMENT AB, SKANDIA INSURANCE COMPANY LTD., 
       UNION ASSET MANAGEMENT HOLDING AG, UNIVERSAL‐INVESTMENT‐
    GESELLSCHAFT MBH, SEB INVESTMENT GMBH, ANDRA AP‐FONDEN, BAYERN‐
 INVEST KAPITALANLAGEGESELLSCHAFT MBH, DEKA INVESTMENT GMBH, PRIGEST, 
   S.A., TOCQUEVILLE FINANCE, S.A., ROSENBAUM PARTNERS, L.P., ON BEHALF OF 
 THEMSELVES AND ALL OTHERS SIMILARLY SITUATED, RUTH PEARSON TRUST, DEKA 
   INTERNATIONAL (IRELAND) LIMITED, DEKA INTERNATIONAL S.A. LUXEMBURG, 
  DEKA FUNDMASTER INVESTMENTGESELLSCHAFT MBH, FIDEURAM INVESTIMENTI 
     S.G.R., FIDEURAM GESTIONS S.A., INTERFUND SICA V., FRANKFURT‐TRUST 
  INVESTMENT‐GESELLSCHAFT MBH, FRANKFURT‐TRUST INVEST LUXEMBURG AG, 
     HELABA INVEST KAPITALANLAGEGESELLSCHAFT MBH, HSBC TRINKAUS & 
  BURKHARDT AG, INTERNATIONALE KAPITALANLAGEGESELLSCHAFT MBH, MEAG 
MUNICH ERGO KAPITALANLAGEGESELLSCFHAFT MBH, MEAG MUNICH ERGO ASSET 
  MANAGEMENT GMBH, METZLER INVESTMENT GMBH, METZLER IRELAND LTD, 
 NORDCON INVESTMENT MANAGEMENT AG, NORGES BANK, SWISS LIFE HOLDING 
    AG, SWISS LIFE INVESTMENT MANAGEMENT HOLDING AG, SWISS LIFE ASSET 
 MANAGEMENT AG, SWISS LIFE FUNDS AG, SWISS LIFE (BELGIUM) S.A., SWISS LIFE 
 ASSET MANAGEMENT GMBH, SWISS LIFE ASSET MANAGEMENT (NEDERLAN) B.V., 
            TREDJE AP‐FONDEN, WESTLB MELLON ASSET MANAGEMENT 
KAPITALANLAGEGESELLSCHAFT MBH, ALECTA PENSIONSFORSAKRING, OMSESIDIGT, 
  SJUNDE AP‐FONDEN, VARMA MUTUAL PENSION INSURANCE COMPANY, DANSKE 
      INVEST ADMINISTRATION A/S, AFA LIVFORSAKRINGSAKTIEBOLAG, AFA 
 TRYGGHETSFORSAKRINGSAKTIEBOLAG, AFA SJUKFORSAKRINGSAKTIEBOLAG, AMF 
        PENSION FONDFORVALTNING AB, ARBETSMARKNADSFORSAKRINGAR, 
 PENSIONSFORSAKRINGSAKTIEBOLAG, PENSIONSKASSERNES ADMINISTRATION A/S, 
  ARBEJDSMARKEDETS TILLAEGSPENSION, INDUSTRIENS PENSIONSSFORIKRING A/S, 
  ARCA SGR, S.P.A., ILMARINEN MUTUAL PENSION INSURANCE COMPANY, PRIMA 
SOCIETA’ DI GESTIONE DEL RISPARMIO S.P.A., NORDEA INVEST FUND MANAGEMENT 
A/S, NORDEA FONDER AB, NORDEA INVESTMENT FUNDS COMPANY I.S.A., NORDEA 
    FONDENE NORGE AS, NORDEA FONDBOLAG FINLAND AB, SWEDBANK ROBUR 
FONDER AB, FJARDE AP‐FONDEN, OLIVIER CHASTAN, REED S. CLARK, DAHA DAVIS, 
 COLLEN DODI, RUTH PEARSON TRUST PEARSON TRUSTEE, EDWARD B. BRUNSWICK, 
     MICHAEL DONIGER, ALISON DONIGER, GRANDCHILDREN’S TRUST BY BRUCE 
  DONIGER TRUSTEE, BRUCE DONIGER, BEATRICE DONIGER, JEFFREY KURTZ, PRICE 
   HAL, W. SCOTT POLLAND, JR., NICHOLAS A. RADOSEVICH, CAISSE DE DEPOT ET 


                                    2
    PLACEMENT DU QUEBEC, AGF ASSET MANAGEMENT, S.A., IRISH LIFE INVESTMENT 
                               MANAGERS LIMITED, 
                                            
                                Plaintiffs‐Appellees, 
                                            
    BRUCE DONIGER, GERARD MOREL, OLIVER M. GERARD, THE RETIREMENT SYSTEM 
              FOR GENERAL EMPLOYEES OF THE CITY OF MIAMI BEACH, 
                                            
                      Plaintiffs‐Appellees‐Cross‐Appellants, 
                                            
                              WILLIAM CAVANAGH, 
                                            
                                 Cross‐Appellant, 
 
                                       ‐v.‐ 
                                          
                                  VIVENDI, S.A., 
                                          
                        Defendant‐Appellant‐Cross‐Appellee, 
                                          
           JEAN‐MARIE MESSIER, GUILLAUME HANNEZO, VIVENDI UNIVERSAL, 
                                          
                                   Defendants. 
                                          
                     –––––––––––––––––––––––––––––––––––– 
 
Before:       CABRANES, LIVINGSTON, AND LYNCH, Circuit Judges. 
 
                         JEFFREY  A.  LAMKEN,  Molo  Lamken  LLP,  Washington, 
                         D.C.  (Robert  K.  Kry,  Lauren  M.  Weinstein,  Molo 
                         Lamken  LLP,  Washington,  D.C.;  Arthur  N.  Abbey, 
                         Stephen  T.  Rodd,  Jeremy  Nash,  Abbey  Spanier,  LLP, 
                         New  York,  N.Y.;  Matthew  Gluck,  Michael  C.  Spencer, 
                         Milberg  LLP,  New  York,  N.Y.;  Brian  C.  Kerr,  Brower 
                         Piven,  P.C.,  New  York,  N.Y.,  on  the  brief),  for  Plaintiffs‐
                         Appellees‐Cross‐Appellants


                                           3
                           MIGUEL  A.  ESTRADA,  Gibson,  Dunn  &  Crutcher,  LLP 
                           (Mark  A.  Perry,  Lucas  C.  Townsend,  Gibson,  Dunn  & 
                           Crutcher  LLP,  Washington,  D.C.;  Caitlin  J.  Halligan, 
                           Gibson, Dunn & Crutcher LLP, New York, N.Y.;  Daniel 
                           Slifkin, Timothy G. Cameron, Cravath, Swaine & Moore 
                           LLP, New York, N.Y.; James W. Quinn, Gregory Silbert, 
                           Weil,  Gotshal  &  Manges  LLP,  New  York,  N.Y.,  on  the 
                           brief), for Defendant‐Appellant‐Cross‐Appellee. 
 
DEBRA ANN LIVINGSTON, Circuit Judge: 

      Prior to 1998, Compagnie Générale des Eaux was a French utilities company, 

best  known  for  supplying  water  to  households  across  France.    By  the  close  of 

2000,  that  same  company,  now  touting  the  name  Vivendi  Universal,  S.A. 

(“Vivendi”),  was  a  global  media  conglomerate  with  extensive  dealings  in  the 

film,  music,  telecommunications,  publishing,  and  Internet  industries,  among 

related  others.    What  followed  on  the  heels  of  Defendant‐Appellant‐Cross‐

Appellee  Vivendi’s  seemingly  overnight  transformation  gives  rise  to  the 

securities‐fraud allegations now at issue.     

      To  pull  off  its  transformation  and  buttress  its  position  as  a  mover‐and‐

shaker in the global media‐and‐telecommunications market, Vivendi spent much 

of  2000  and  2001  acquiring  a  diverse  array  of  media  and  communications 

businesses  in  the  United  States  and  abroad.    Naturally,  these  acquisitions 

required  money,  and  Vivendi  did  not  have  an  unlimited  supply.    By  2001  and 


                                            4
especially by 2002, Vivendi was running critically low.  Indeed, Vivendi was in 

danger of not being able to meet all of its various payment obligations, including 

payments on loans it had taken out for the very purpose of financing its buying 

spree.    In  the  worst  case  scenario,  which  inquiries  later  revealed  was  not  an 

altogether  unlikely  one,  Vivendi  was  months  away  from  bankruptcy  or 

insolvency.    Yet,  up  until  approximately  July  2002,  Vivendi  made  numerous 

representations to the market suggesting that the course ahead for the company 

was  smooth  sailing.    That  all  came  to  a  halt  when  Vivendi’s  stock  price  came 

tumbling  down  in  the  middle  of  2002,  after  a  series  of  credit  downgrades  and 

revelations that Vivendi was strapped for cash.   

       In  a  class‐action  suit  they  initiated  against  Vivendi  in  2002,  Plaintiffs‐

Appellees  and  Plaintiffs‐Appellees‐Cross‐Appellants  (collectively,  “Plaintiffs”), 

investors  in  Vivendi’s  stock  during  the  relevant  time  period,  alleged  that 

Vivendi’s persistently optimistic representations during the period from October 

30,  2000  to  August  14,  2002,  constituted  securities  fraud  under  § 10(b)  of  the 

Securities  Exchange  Act  of  1934  (“Exchange  Act”),  15  U.S.C.  § 78j(b),  as  well  as 

the  Securities  Exchange  Commission’s  (“SEC”)  Rule  10b–5  (“Rule  10b–5”) 

promulgated  thereunder,  17  C.F.R.  § 240.10b–5.    Vivendi  now  appeals  from  a 



                                             5
December 22, 2014 partial final judgment of the United States District Court for 

the Southern District of New York (Scheindlin, J.),2 following a three‐month jury 

trial that started in late 2009 and resulted in a jury verdict finding Vivendi liable 

for securities fraud under § 10(b) and Rule 10b–5.   

       We affirm as to Vivendi’s claims on appeal, concluding as follows: 

       (1) Plaintiffs relied on specifically identified false or misleading statements 

at  trial  and  thus,  contrary  to  Vivendi’s  argument  on  appeal,  did  not  fail  to 

present an actionable claim of securities fraud by “eliminat[ing] the foundational 

element of . . . a specific false or misleading statement,” Vivendi Br. 41; 

       (2)  Vivendi’s  claim  that  certain  statements  constituted  non‐actionable 

statements of opinion is not preserved for appellate review; 

       (3)  Vivendi’s  claims  that  certain  statements  constituted  non‐actionable 

puffery  and  that  others  fall  under  the  Private  Securities  Law  Reform  Act’s 

(“PSLRA”) safe harbor provision for “forward‐looking statements,” see 15 U.S.C. 

§ 78u‐5(c), is without merit; 




       2 Judge Richard J. Holwell presided over the trial.  After he stepped down from 
the  bench  in  2012,  the  case  was  assigned  to  Judge  Shira  Scheindlin,  who  entered  the 
order of partial final judgment from which Vivendi appeals. 
                                                6
      (4) the evidence was sufficient to support the jury’s determination that the 

fifty‐six statements at issue here were materially false or misleading with respect 

to Vivendi’s liquidity risk; 

      (5) the district court did not abuse its discretion in admitting the testimony 

of Plaintiffs’ expert, Dr. Blaine Nye (“Nye”); and  

      (6)  the  evidence  was  sufficient  to  support  the  jury’s  finding  as  to  loss 

causation. 

As to the Plaintiffs’ cross‐appeal, we likewise affirm, concluding that the district 

court: 

      (1)  did  not  abuse  its  discretion  in  excluding  certain  foreign  shareholders 

from the class at the class certification stage; and 

      (2)  did  not  err  in  dismissing  claims  by  American  purchasers  of  ordinary 

shares under Morrison v. Nat’l Austl. Bank Ltd., 561 U.S. 247 (2010). 

I. Background 

      At  the  helm  of  Vivendi’s  transition  from  a  centuries‐old  French  utilities 

conglomerate into a modern global media powerhouse was a man named Jean‐

Marie Messier, who had been the chief executive and chairman of the executive 

committee since 1994, and chairman of the company since 1996.  Messier was not, 



                                            7
by trade, an expert in French utilities, but rather a former investment‐banker at 

the  firm  Lazard  Frères  &  Co.  LLC.    Soon  after  becoming  chairman  of  the 

company’s  executive  committee,  Messier  formulated  an  ambitious  plan  to 

transform  the  company  completely.    In  broad  strokes,  Messier’s  plan  was  to 

merge  the  company  with  two  other  large  companies  that had  significant  media 

dealings;  steadily  supplement  this  new  company’s  core  media  operations  with 

various additional media acquisitions; and gradually divest the new company of 

its utilities and environment divisions.    

      The  plan  largely  got  underway  in  May  1998,  when  the  shareholders  of 

Compagnie  Générale  des  Eaux  approved  the  company’s  name  change  to  Vivendi, 

S.A.  Over the course of the following year, Vivendi, S.A., contributed or sold its 

interests  in  certain  water‐related  holdings  to  a  subsidiary,  Vivendi 

Environnement,  and  acquired  scattered  interests  in  various  media  and 

telecommunications firms.      

      The most aggressive foray in Messier’s plan came on June 20, 2000, when 

Vivendi,  S.A.,  formally  announced  its  intent  to  enter  into  a  three‐way  merger 

with  Canal  Plus,  S.A.  (“Canal+”),  a  French  film  and  television  production 

company;  and  The  Seagram  Company  Ltd.  (“Seagram”),  a  Canadian 



                                           8
entertainment  and  beverage  company  that  owned,  among  other  things, 

Universal Studios and Universal Music Group.  Shortly after the announcement 

of  the  merger,  credit‐rating  agencies  Moody’s  and  Standard  &  Poor’s  (“S&P”) 

undertook  to  reevaluate  the  creditworthiness  of  Vivendi,  S.A.    On  July  4,  2000, 

Moody’s  noted  a  “possible  downgrade”  of  a  particular  senior  class  of  Vivendi, 

S.A.’s debt might be on the horizon, on account of, inter alia, concerns about the 

considerable  amount  of  debt  Vivendi,  S.A.,  would  carry  after  the  merger 

(including  extensive  prior  debts  already  incurred).    S&P  also  expressed  some 

concern, but tempered its forecast with the expectation that the company would 

be  able  to  dispose  of  several  assets  and  thereby  alleviate  its  debt.    Neither 

Moody’s nor S&P downgraded Vivendi, S.A., at the time.  The three‐way merger 

was  complete  on  December  8,  2000,  with  the  surviving  entity  being  Vivendi, 

formerly  a  subsidiary  of  Vivendi,  S.A.    With  the  three‐way  merger,  Vivendi 

became  one  of  the  world’s  leading  media  and  communications  companies, 

second  only  to  AOL‐Time  Warner.    Among  Vivendi’s  assets  were  the  world’s 

largest  recorded  music  company,  one  of  the  world’s  largest  motion  picture 

studios, and businesses in the global telecommunications, television, theme park, 

publishing, and Internet industries.  



                                             9
       Still,  Vivendi  pressed  forth  with  additional  acquisitions.    Over the  course 

of the next eighteen months, Vivendi acquired significant stakes, or added to its 

existing  interests,  in  a  number  of  media  and  telecommunications  companies 

across  the  world.    To  start,  within  just  a  few  days  of  the  three‐way  merger’s 

completion  in  December  2000,  Vivendi  announced  its  acquisition  of  a  35% 

interest  in  Maroc  Telecom,  the  Kingdom  of  Morocco’s  state‐owned 

telecommunications  company,  for  approximately  €2.3  billion.    In  Summer 2001, 

Vivendi acquired publishing company Houghton Mifflin Company (“Houghton 

Mifflin”), along with its $500 million in net debt, for approximately $2.2 billion.  

Several  months  later,  on  December  17,  2001,  Vivendi  announced  that  it  would 

acquire  full  control  of  television  company  USA  Networks  Corporation  (“USA 

Networks”) for $10.3 billion, approximately $1.6 billion of which Vivendi would 

finance  in  cash.    That  same  day,  Vivendi  announced  that  it  would  invest  $1.5 

billion  in  satellite  television  company  EchoStar  Communications  Corporation 

(“EchoStar”),  which  was  expected  to  gain  access  to  approximately  15  million 

homes in the United States when EchoStar acquired DirecTV.   

       These  multi‐billion‐dollar  transactions  merely  scratched  the  surface  of 

Vivendi’s buying frenzy.  Vivendi also acquired, in whole or in part, MP3.com, 



                                            10
GetMusic  LLC,  RMM  Records  &  Video,  MUSIDISC,  Koch  Group  Recorded 

Music,  Uproar  Inc.  and  EMusic.com  Inc.,  among  other  media  or 

telecommunications  companies.    In  total,  Vivendi  reportedly  spent 

approximately  $77  billion  on  its  acquisition  spree,  with  Seagram  alone  costing 

roughly $34  billion.    According  to  Plaintiffs,  Vivendi’s  debts  associated  with  its 

media and communications operations ballooned from approximately €3 billion 

in early 2000 to over €21 billion in 2002.   

       Meanwhile, Vivendi repeatedly expressed its aggressive growth prospects 

and its secure financial footing.  Many of Vivendi’s public statements during its 

acquisition  period  focused  on  EBITDA  (“Earnings  Before  Interest,  Tax, 

Depreciation,  and  Amortization”),  an  earnings  measure  that  is  typically 

considered a “good example of [a company’s] cash income” and ability to service 

debt.  J.A. 2833.  On October 30, 2000, the company announced its “objective” to 

“grow  pro  forma  adjusted  EBITDA  at  an  approximate  35%  compound  annual 

growth  rate  through  2002.”    Special  App’x  315.    Over  the  next  year,  Vivendi 

repeatedly  underscored  its  “confidenc[e]  that  [it]  w[ould]  meet  [its]  very 

aggressive  [EBITDA]  growth  targets,”  id.  at  316,  and  emphasized  that  its  fiscal 

year 2001 quarterly results met or exceeded its EBITDA growth targets, e.g., id. at 



                                            11
320 (“With three quarters of the ‘aggressive’ incremental EBITDA target for the 

full  year  2001  already  achieved  in  the  first  half  of  the  year,  I  can  only  re‐

emphasiz[e] our confidence.  We will at least meet our stated targets.”); id. at 322 

(“EBITDA organic growth is very strong, reaching 36% in the third quarter and 

52% year‐to‐date.  It represents the achievement in nine months of close to 100% 

of  the  full  year  2001  incremental  EBITDA  growth  target.”).    Vivendi 

supplemented  these  statements  with  representations  that  it  had  “very 

strong . . . results with outstanding growth,” id. at 316, “the highest growth rates 

in the industry,” id. at 320, “strong operating results,” id., “free operational cash 

flow [that was] far above [its] objectives,” id. at 328, and “strong free cash flow,” 

id. at 330.   

       But the tableau painted by Vivendi’s public statements did not match the 

tenor  of  the  discussions  inside  the  company.    With  each  acquisition,  Vivendi 

“had  to  borrow  some  money  from  the  banks,”  J.A.  2485,  and  it  became  “more 

and  more  difficult  to  raise  the  cash”  Vivendi  needed  to  pay  for  its  acquisitions 

and its accumulating debts, J.A. 2487.  Vivendi’s liquidity, or its ability to pay its 

fixed  obligations,  became  increasingly  strained.    According  to  one  member  of 

Vivendi’s  finance  department,  members  of  that  department  believed  Vivendi’s 



                                             12
liquidity situation was “tense” by the middle of 2001, “dangerous” by late 2001, 

and  “more  than  dangerous  [throughout  2002].”    J.A.  2488.    The  USA  Networks 

and EchoStar transactions at the close of 2001 were particularly alarming to one 

member  of  Vivendi’s  finance  department,  who  testified  that  the  two  deals 

“would create havoc with the debt level of Vivendi,” whose “cash situation” was 

already “extremely tense” at the time.  Special App’x 366 n.21.    

       Starting  in  June  2001,  Vivendi’s  Treasurer,  Hubert  Dupont‐L’Hôtelain, 

“clearly  raised  the  issue  of  a  cash  problem  inside  Vivendi”  at  each  one  of 

Vivendi’s  Finance  Committee  meetings.    J.A.  2512.    According  to  a  Vivendi 

employee  present  at  the  meetings,  Dupont‐L’Hôtelain  repeatedly  “expressed 

concerns  over  .  .  .  the  liquidity  situation”  and  discussed  Vivendi’s  “shortage  in 

cash.”    Id.    These  discussions  prompted  Vivendi’s  Chief  Financial  Officer, 

Guillaume Hannezo, to comment on multiple occasions that Vivendi appeared to 

be “running out of cash” and “nearing bankruptcy.”  Id. at 2513.   

       Hannezo  also  warned  Messier  of  these  conditions.    For  example,  after 

credit‐rating  agencies  raised  concerns  with  Hannezo  in  early  December  2001 

about  Vivendi’s  contemplated  USA  Networks  and  EchoStar  transactions, 

Hannezo wrote Messier warning of the “danger” of a downgrade.  J.A. 4072.  He 



                                             13
later penned a memorandum to Messier recounting the “painful and humiliating 

meetings with the ratings agencies.”  Id. at 3794.  In that note, he explained that 

he  did  “not  want  to  put  up  with[]  a  downgrade,  which  [he  believed]  would 

[lead]  to  a  liquidity  crisis.”    Id.    Hannezo  also  told  Messier  that  he  had  “the 

unpleasant feeling of being in a car whose driver is accelerating in a sharp turn 

while [he was] the one in the death seat.”  Id.  “The only thing that I am asking,” 

Hannezo  continued,  “is  that  it  doesn’t  all  end  in  shame.”    Id.  at  3794–95.    Four 

days  after  Hannezo  alerted  Messier  to  the  “danger”  of  a  downgrade,  Vivendi 

publicly  announced  its  $10.3  billion  USA  Networks  transaction  and  $1.5  billion 

EchoStar  transaction.    In  a  press  conference  shortly  after  the  announcement, 

Vivendi  stated  that  the  transactions  were  “not  putting  pressure  on  Vivendi 

Universal,”  and  that  it  anticipated  maintaining  “a  very  comfortable . . . credit 

rating.”  Id. at 4158, 4162.   

       Around  the  same  time,  however,  fissures  began  to  appear  in  Vivendi’s 

public façade.  Despite Vivendi’s assurances about the financial soundness of the 

USA  Networks  and  EchoStar  deals,  the  two  transactions  prompted  Moody’s  to 

change  its  rating  outlook  on  Vivendi  to  “negative.”    J.A.  4164.    The  decision, 

Moody’s  explained,  came  as  a  result  of  its  concerns  over  the  additional  debt 



                                              14
incurred by the transactions, in conjunction with other debts previously incurred 

by  Vivendi  and  uncertainty  about  Vivendi’s  ability  to  take  steps  to  reduce  its 

debt.    A  few  weeks  later,  on  January  7,  2002,  Vivendi  announced  the  sale  of  55 

million  treasury  shares  for  a  total  of  €3.3  billion.    “The  proceeds  of  the  sale,” 

Vivendi  explained  in  a  press  release,  “w[ould]  be  used  mostly  to  reduce  the 

company’s  debt.”    J.A.  4117.    Vivendi’s  stock  prices  dipped  following  the 

announcement of the treasury‐share sale.   

       Despite raising €3.3 billion for Vivendi, the substantial treasury‐share sale 

in  January  2002  did  not  prevent  Vivendi’s  problems  from  coming  to  a  head 

several  months  later.    On  May  3,  2002,  Moody’s  downgraded  Vivendi’s  long‐

term senior debt rating from Baa2 to Baa3, citing concerns about Vivendi’s ability 

to reduce debt and return its leverage to a point that would justify a Baa2 rating.3  

In  response  to  Moody’s  decision,  Vivendi  stated  that  the  downgrade  “ha[d]  no 

impact  on  Vivendi[’s] . . . cash  situation,”  and  that  Vivendi  “ha[d]  every 

confidence in its ability to meet its operating targets for 2002.”  J.A. 4667.   

       3  Credit  ratings  are  generally  divided  into  “investment‐grade”  and  “non‐
investment‐grade,” the latter of which is sometimes referred to as “speculative‐grade” 
or  “junk.”    Moody’s  credit  rating  of  Baa3  is  its  lowest  rating  in  the  investment‐grade 
category,  which  is  to  say  its  lowest  rating  above  junk  status.    See  generally  Moody’s 
Investment        Service,          Rating       Symbols          and        Definitions      (2016), 
https://www.moodys.com/sites/products/AboutMoodysRatingsAttachments/MoodysRa
tingSymbolsandDefinitions.pdf. 
                                                 15
       Nonetheless,  S&P  followed  Moody’s  suit  on  May  6,  2002,  downgrading 

Vivendi’s short‐term debt from A‐2 to A‐3.4  Shortly afterwards, Vivendi issued a 

press release stating that it “ha[d] no reason to fear any further deterioration [in 

its  credit  rating].”    J.A.  4623.    Vivendi’s  “cash  flow  situation,”  according  to  the 

press release, was “comfortable.”  Id.  “[E]ven assuming an extremely pessimistic 

market,”  Vivendi  would  be  able  to  “continue  its  debt  reduction  program  in  all 

serenity.”  Id.  

       Quietly, Vivendi attempted to slough off some of its less critical holdings 

for  cash.    On  June  12,  2002,  unbeknownst  to  the  public,  Vivendi  and  Deutsche 

Bank  entered  into  a  private  sale‐and‐repurchase  agreement,  under  which 

Vivendi sold a 12.7% stake in its 63%‐owned subsidiary Vivendi Environnement 

and agreed to repurchase those shares from Deutsche Bank at a later point.  On 

June  17,  2002,  while  the  public  remained  unaware  of  Vivendi’s  deal  with 

Deutsche Bank, Vivendi announced it was considering selling a significant stake 

in Vivendi Environnement when market conditions were appropriate.  Vivendi’s 

stock price took a hit on June 21, 2002, after the market learned that Vivendi had 

already  entered  a  sale‐and‐repurchase  agreement  with  respect  to  some  of  its 

       4  For  short‐term  debt,  S&P’s  A‐3  rating  is  its  lowest  rating  in  the  investment‐
grade  category.    See  generally  S&P  Global,  S&P  Global  Ratings  Definitions  (2016), 
https://www.standardandpoors.com/en_US/web/guest/article/‐/view/sourceId/504352.  
                                               16
shares in Vivendi Environnement.  Press reports questioned why Vivendi could 

not wait until market conditions were appropriate to go through with the sale.  

       Three days later, on June 24, 2002, Vivendi announced the immediate sale 

of a 15.6% stake in Vivendi Environnement shares, including the 12.7% stake that 

was the subject of its repurchase‐and‐sale agreement with Deutsche Bank.  That 

day  alone,  Vivendi’s  stock  price  dropped  23%.    Financial  commentators 

remarked  that  the  quick  succession  of  the  two  Vivendi  Environnement 

transactions suggested that Vivendi “needed a quick cash injection” and “w[as] 

in a big rush to get that cash.”   J.A. 2792.  Vivendi parried back on June 26, 2002, 

stating  in  a  press  release  that  “[o]wing  to  its  strong  free  cash  flow,”  combined 

with other factors, Vivendi was “confident of its capacity to meets its anticipated 

obligations over the next [year].”  Special App’x 330.  Two days later, however, 

Vivendi negotiated a new €275 million credit line from Société Générale.   

       After  the  market  closed  on  July  1,  2002,  Moody’s  downgraded  Vivendi’s 

long‐term senior debt rating again, this time from Baa3 to Ba1, landing Vivendi’s 

long‐term  senior  debt  in  junk  territory.    In  a  press  release  announcing  the 

downgrade,  Moody’s  explained  that  its  decision  primarily  reflected  growing 

doubts about Vivendi’s ability to achieve the level of debt reduction befitting of a 



                                             17
Baa3 rating and concerns over Vivendi’s ability to refinance liabilities that would 

become due over the course of the next 12 months.  When the market opened the 

following day, on July 2, 2002, S&P downgraded Vivendi’s long‐term debt from 

BBB to BBB–, just a notch above junk status, and warned that liquidity concerns 

could  prompt  further  downgrades.5    Like  Moody’s,  S&P  cited  Vivendi’s  lack  of 

transparency about large debt obligations that were fast approaching repayment 

deadlines,  among  other  things,  as  a  reason  for  the  downgrade.    After  news  of 

both  downgrades  hit  the  market  on  July  2,  2002,  Vivendi’s  stock  price  slid 

approximately 26%.  Financial analysts speculated that Vivendi could face a cash 

shortfall by the end of 2002 because it did not have the means to cover its debt 

repayments.   

       Vivendi’s  board  of  directors,  meanwhile,  hired  Goldman  Sachs  to  assess 

the severity of Vivendi’s financial difficulties.  In late June 2002, Goldman Sachs 

presented its findings to the board and noted that one of four possible scenarios 

for Vivendi was bankruptcy, as early as September or October 2002.  The board 

of  directors  then  zeroed  in  on  Messier  as  the  source  of  Vivendi’s  troubles  and 

sought  to  oust  him  from  his  position  as  CEO.    On  July  2,  2002,  Messier 



         For  long‐term  debt,  S&P’s  BBB  rating  is  its  second‐lowest  rating  in  the 
       5

investment‐grade category.  See S&P Global, supra note 4. 
                                            18
announced his resignation, and the next day Vivendi’s stock prices tumbled 22%.  

Now  under  new  management,  Vivendi  issued  a  press  release  acknowledging 

that  the  company  faced  a  “short‐term  liquidity  issue.”    J.A.  2049.    The  press 

release  also  revealed  that  by  the  end  of  July,  Vivendi  would  have  to  repay 

creditors  €1.8  billion,  and  €3.8  billion  in  credit  lines  would  be  up  for 

renegotiation.    The  following  week,  French  regulators  began  a  probe  into 

Vivendi’s  financial  affairs,  while  Moody’s  and  S&P  warned  of  further 

downgrades.   

       Additional  damaging  revelations  surfaced  on  August  14,  2002,  when 

Vivendi’s  new  management  announced  that  the  company  faced  refinancing 

needs  of  €5.6  billion,  had  €10  billion  more  in  debt  than  is  typical  of  a  company 

with  a  BBB  credit  rating  by  S&P,  and  planned  to  sell  €5  billion  worth  of  assets 

over the next nine months.  That day, S&P further downgraded Vivendi’s long‐

term debt, and Vivendi’s stock price dropped more than 25%.   

II. Procedural History 

       On January 7, 2003, Plaintiffs filed a Consolidated Class Action Complaint 

against Vivendi, Messier, and Hannezo (collectively, “Defendants”) in the United 

States District Court for the Southern District of New York (Baer, J.), principally 



                                              19
alleging that between October 30, 2000 and August 14, 2002 (the “Class Period”), 

Defendants made material misstatements that artificially inflated Vivendi’s stock 

price, in violation of § 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and SEC Rule 

10b–5  promulgated  thereunder,  17  C.F.R.  § 240.10b–5,  as  well  as  § 20(a)  of  the 

Exchange  Act,  15  U.S.C.  §  78t(a).6    In  February  2003,  Defendants  moved  to 

dismiss,  arguing,  inter  alia,  that  Plaintiffs  had  failed  to  specify  with  sufficient 

particularity  the  statements  Plaintiffs  alleged  to  be  false  or  misleading.    By 

opinion dated November 4, 2003, Judge Baer denied in part and granted in part 

Defendants’  motion  to  dismiss,  and  granted  Plaintiffs  leave  to  amend  its 

Consolidated Class Action Complaint.  On November 24, 2003, Plaintiffs filed a 

First Amended Consolidated Class Action Complaint.   

       After  several  years  of  discovery,  during  which  time  the  case  was 

transferred from Judge Baer to Judge Holwell, Defendants moved for summary 

judgment on August 15, 2008.  Judge Holwell denied that motion on March 31, 

2009.    On  June  2,  2009,  Defendants  filed  a  motion  in  limine  to  exclude  the 

testimony  of  Plaintiffs’  expert,  Dr.  Blaine  Nye.    On  August  18,  2009,  Judge 



       6  Section  20(a)  of  the  Exchange  Act  imposes  “derivative  liability  on  parties 
controlling  persons  who  commit  Exchange  Act  violations.”  Tongue  v.  Sanofi,  816  F.3d 
199,  209  n.12.    Accordingly,  Plaintiffs  only  alleged  §  20(a)  claims  against  Messier  and 
Hannezo. 
                                                20
Holwell denied Defendants’ motion, with one narrow exception not at issue on 

appeal.  Trial was scheduled to begin in the fall of 2009.              

       On  October  5,  2009,  a  jury  trial  commenced  on  Plaintiffs’  § 10(b)  claims 

against  Vivendi,  Messier,  and  Hannezo,  as  well  as  Plaintiffs’  § 20(a)  control‐

person claims against Messier and Hannezo.  At trial, Plaintiffs introduced into 

evidence  the  “Book  of  Warnings,”  a  compendium  of  internal  communications 

and  memoranda  that  Hannezo  had  written  to  Messier  and  other  Vivendi 

employees  during  the  period  from  2000  to  2002,  warning  them  of  financial 

difficulties  Vivendi  was  facing  at  the  time.    Special  App’x  364.    As  Plaintiffs 

pointed  out  to  the  jury,  Hannezo’s  communications  about  Vivendi’s 

deteriorating  financial  health  stood  in  sharp  contrast  to  Vivendi’s  rosy  public 

statements.  Plaintiffs also presented the testimony of former Vivendi employees, 

who  generally  corroborated  the  bleak  internal  view  presented  by  the  Book  of 

Warnings.    Defendants,  meanwhile,  called  Messier  and  Hannezo  to  testify  that 

Vivendi’s  optimistic  public  statements  regarding  earnings  and  growth  were  in 

fact  accurate  at  the  time  they  were  made.    Defendants  also  emphasized  that 

Vivendi never actually experienced a full‐blown liquidity crisis or defaulted on a 

loan.  According to Defendants, the events that occurred in the summer of 2002 



                                            21
merely  reflected  a  transient  hitch,  from  which  the  company  ultimately 

rebounded.    

      The  jury  began  its  deliberations  in  early  January  2010.    The  seventy‐two‐

page final jury verdict form identified fifty‐seven alleged misstatements, some of 

which  were  alleged  against  Vivendi  only,  and  others  of  which  were  alleged 

against Vivendi and Messier and/or Hannezo.  Among other things, the final jury 

verdict  form  asked  the  jury  to  determine  whether  Plaintiffs  had  proven  the 

elements of their § 10(b) claim with respect to each of the fifty‐seven statements 

for each Defendant against whom that false statement was alleged.  It also asked 

the jury to determine whether Messier and Hannezo had violated § 20(a).  

      After  fourteen  days  of  deliberation,  the  jury  reached  a  verdict.    The  jury 

found  that  neither  Messier  nor  Hannezo  was  liable  under  § 10(b)  or  § 20(a)  for 

any of the alleged misstatements.  However, it found Vivendi liable under § 10(b) 

for  all  fifty‐seven  alleged  misstatements.    The  district  court  denied  Vivendi’s 

motions for judgment as a matter of law and for a new trial on February 17, 2011, 

with one exception: it awarded Vivendi judgment as a matter of law with respect 

to one statement. 7  See In re Vivendi Universal, S.A. Secs. Litig., 765 F. Supp. 2d 512, 

545 (S.D.N.Y. 2011).  This appeal followed. 

      7    Plaintiffs do not appeal this determination.   
                                               22
                                      DISCUSSION 

I. Plaintiffs’ Theory of the Case 

       Vivendi first challenges Plaintiffs’ theory of the case as well as the way that 

Plaintiffs  presented  that  theory  at  trial.    According  to  Vivendi,  Plaintiffs  were 

required  to  prove  their  case  “statement‐by‐statement.”    Vivendi  Br.  2.    Vivendi 

suggests that throughout the trial, Plaintiffs did not focus on specifically alleged 

fraudulent  statements,  but  rather,  argued  generally  that  the  company  failed  to 

disclose a liquidity risk (an approach Vivendi refers to as the theory of “unitary 

omission”).  Id. at 35.  Vivendi contends that Plaintiffs thus sought to prove that 

it committed securities fraud with respect to no particular statement at all.  Only 

at  the  eleventh  hour  and  after  the  close  of  evidence  at  trial,  Vivendi  continues, 

did Plaintiffs in fact identify the fifty‐seven alleged misstatements for which they 

sought  to  hold  Vivendi  liable.    The  result,  according  to  Vivendi,  was  that 

Plaintiffs presented no actionable claim of securities fraud.    

       Vivendi thus argues that Plaintiffs’ supposed failure to define a specific set 

of  alleged  misstatements  earlier  in  the  trial  had  the  effect  of  “eliminat[ing]  the 

foundational element of a claim for securities fraud” under § 10(b) and Rule 10b–

5: “a specific false or misleading statement.”  Vivendi Br. 41.  Under Rule 10b–5, 



                                             23
it is unlawful to (1) “make any untrue statement of a material fact,” or (2) “omit 

to  state  a  material  fact  necessary  in  order  to  make  the  statements  made . . . not 

misleading.”    17  C.F.R.  § 240.10b–5(b).    Thus,  to  support  a  finding  of  liability, 

Rule  10b–5  expressly  requires  an  actual  statement,  one  that  is  either  “untrue” 

outright  or  “misleading”  by  virtue  of  what  it  omits  to  state.    Absent  an  actual 

statement,  a  complete  failure  to  make  a  statement  —  in  other  words,  a  “pure 

omission,”  Litwin  v.  Blackstone  Grp.,  L.P.,  634  F.3d  706,  719  (2d  Cir.  2011)  —  “is 

actionable  under  the  securities  laws  only  when  the  corporation  is  subject  to  a 

duty to disclose the omitted facts,” Stratte‐McClure v. Morgan Stanley, 776 F.3d 94, 

101 (2d Cir. 2015) (quoting In re Time Warner Inc. Secs. Litig., 9 F.3d 259, 267 (2d 

Cir.  1993));  see  also  Basic  Inc.  v.  Levinson,  485  U.S.  224,  239  n.17  (1988).8    And  in 

and of themselves, “§ 10(b) and Rule 10b–5 do not create an affirmative duty to 

disclose any and all material information.”  Matrixx Initiatives, Inc. v. Siracusano, 

563 U.S. 27, 44 (2011).  No such duty arises “merely because a reasonable investor 

would  very  much  like  to  know”  that  information.    In  re  Time  Warner,  9  F.3d  at 

267.   




         For instance, “a duty to disclose under [§] 10(b) [or Rule 10b–5] can derive from 
          8

statutes or regulations that obligate a party to speak.”  Stratte‐McClure, 776 F.3d at 102. 
                                                 24
       “Pure  omissions,”  of  course,  must  be  distinguished  from  “half‐truths”  — 

statements that are misleading under the second prong of Rule 10b–5 by virtue of 

what  they  omit  to  disclose.9    See  S.E.C.  v.  Gabelli,  653  F.3d  49,  57  (2d  Cir.  2011), 

rev’d  on  other  grounds,  Gabelli  v.  S.E.C.,  133  S.  Ct.  1216  (2013)  (“The  law  is  well 

settled  .  .  .  that  so‐called  half‐truths  —  literally  true  statements  that  create  a 

materially  misleading  impression  —  will  support  claims  for  securities  fraud.” 

(internal quotation marks omitted)); see also Universal Health Servs., Inc. v. United 

States,  136  S.  Ct.  1989,  2000  &  n.3  (2016)  (noting  that  the  principle  that  “half‐

truths — representations that state the truth only so far as it goes, while omitting 

critical  qualifying  information  —  can  be  actionable  misrepresentations”  applies 

in the “securities law” context (citing Matrixx, 563 U.S. at 44)).  The rule against 

half‐truths,  or  statements  that  are  misleading  by  omission,  comports  with  the 

common‐law  tort  of  fraudulent  misrepresentation,  according  to  which  “a 

statement  that  contains  only  favorable  matters  and  omits  all  reference  to 




       9    Because  a  “pure  omission”  theory  is  relatively  uncommon  in  securities 
litigation,  and  also  not  strictly  within  the  letter  of  Rule  10b–5,  courts  often,  to  some 
confusion,  use  the  term  “omission”  when  referring  to  statements  that  fall  under  the 
second prong of Rule 10b–5.  See, e.g., Ganino v. Citizens Utils. Co., 228 F.3d 154, 161 (2d 
Cir. 2000). 
         
                                                 25
unfavorable  matters  is  as  much  a  false  representation  as  if  all  the  facts  stated 

were untrue.”  Restatement (Second) of Torts, § 529, cmt. a (1977).       

       It is undisputed that Vivendi had no legal duty to disclose its liquidity risk, 

such  that  Plaintiffs  could  not  hold  Vivendi  liable  simply  for  its  silence  on  the 

subject.    Vivendi  therefore  contends  that  Plaintiffs’  presentation  of  the  case 

effectively vitiated the requirement that the Plaintiffs prove Vivendi made a false 

or  misleading  statement.    As  a  result,  Vivendi  argues,  the  jury  necessarily  held 

Vivendi  liable  for  failing  to  disclose  something  that  it  had  no  legal  duty  to 

disclose.  Simply put, we disagree.   

       The record does not support Vivendi’s suggestion that Plaintiffs presented 

their  case  to  the  jury  on  the  theory  that  Vivendi  violated  § 10(b)  by  remaining 

completely silent on the subject of its liquidity risk.  To be sure, over the course 

of  the  litigation  below,  Plaintiffs  were  at  times  less  than  precise  in  articulating 

their  theory  of  liability.    In  Plaintiffs’  opening  statements,  for  example,  counsel 

for Plaintiffs remarked at points that Plaintiffs were “going to prove . . . that the 

defendant failed to tell the truth about the growing problems about its liquidity.”  

Trial  Tr.  128  (emphasis  added).    In  isolation,  this  statement  could  be  taken  to 

suggest that Plaintiffs would attempt to prove that Vivendi was liable merely for 



                                              26
failing to disclose the company’s liquidity risk, although, even in isolation, it is at 

least as easy to understand the statement as an accusation that Vivendi had lied 

about the subject.  In context, however, Plaintiffs’ opening statements made clear 

that the way in which they alleged that Vivendi “failed to tell the truth” was by 

making affirmative statements  that  were  either  outright  lies  or  misleading  half‐

truths.  See, e.g., id. at 128–29 (noting, two lines later, that Vivendi “gave reports 

about  how  great  the  company  was  doing  and,  in  doing  so,  .  .  .  completely 

disregarded  alarms  that  Vivendi’s  own  employees  .  .  .  were  sounding  inside 

Vivendi”).  

       Indeed, counsel for Plaintiffs went on in that opening statement to ask the 

jury to “take a look at some examples” of alleged misstatements by Vivendi, Trial 

Tr.  141,  and  consider  how  those  statements  compared  to  the  actual  situation 

inside  Vivendi  at  the  time  Vivendi  made  the  statements,  see  Trial  Tr.  142–79.  

Essentially all of the examples provided were ultimately submitted to the jury for 

consideration.    Compare  Trial  Tr.  142,  with  Special  App’x  315  (Statement  3); 

compare  Trial  Tr.  152–53,  with  Special  App’x  316  (Statement  5);  compare  Trial  Tr. 

154–55,  with  Special  App’x  316  (Statement  6);  compare  Trial  Tr.  162,  with  Special 

App’x  320  (Statement  18);  compare  Trial  Tr.  167,  with  Special  App’x  324 



                                             27
(Statement  32);  compare  Trial  Tr.  167–68,  with  Special  App’x  324  (Statement  33); 

compare Trial Tr. 169, with Special App’x 324 (Statement 34); compare Trial Tr. 169–

70,  with  Special  App’x  324–25  (Statement  35);  compare  Trial  Tr.  171,  with  Special 

App’x  326  (Statement  40);  compare  Trial  Tr.  172,  with  Special  App’x  327 

(Statement  42);  compare  Trial  Tr.  173,  with  Special  App’x  329  (Statement  51); 

compare Trial Tr. 177, with Special App’x 330 (Statement 55). 

       It  is  true  that  Plaintiffs  initially  proposed  to  Judge  Holwell  a  jury  verdict 

form that did not include a list of specific alleged misstatements.10  In re Vivendi, 

765 F. Supp. 2d at 577.  It is also true that at oral argument on Vivendi’s renewed 

motion  for  judgment  as  a  matter  of  law,  which  took  place  after  trial,  Plaintiffs 

suggested that their initial proposed jury verdict form embodied the theory that 

Vivendi  had  made  “a  single  unitary  omission . . . concerning  Vivendi’s  true 

liquidity  risk”  that  the  Plaintiffs  believed  “manifested  in  many  different  ways 


       10  Specifically,  when  Judge  Holwell  solicited  proposed  verdict  forms  from  both 
sides  towards  the  close  of  evidence  but  before  closing  statements,  Plaintiffs  requested 
that  the proposed verdict form not list specific statements, on the ground that including 
“numerous  alleged  subsidiary  statements”  would  “break[]  up”  and  “[f]ragment[] 
[P]laintiffs’ claim in [a] way [that] risks confusing and misleading the jury.”  J.A. 1686.  
Plaintiffs wanted, instead, a straightforward verdict form that asked the jury simply to 
determine,  with  respect  to  each  Defendant  (Vivendi,  Messier,  and  Hannezo),  whether 
that  Defendant  “knowingly  or  recklessly  ma[d]e  materially  misleading  statements  or 
omissions that concealed liquidity risks at the company during the Class Period.”  E.g., 
J.A. 1690.   


                                               28
and  with  respect  to  many  different  statements,”  and  thus  that  might  not  easily 

boil down into a discrete set of specific alleged misstatements.  J.A. 3693.   

       At  trial,  however,  Judge  Holwell  insisted  on  a  more  specific  approach.  

After “review[ing] the verdict forms used in several [then‐]recent securities class 

actions  tried  before  a  jury,”  Judge  Holwell  concluded  that  Plaintiffs’  proposed 

jury  verdict  form  was  inadequate  because  “[u]nder  the  plain  language  of  Rule 

10b–5,  an  ‘omission’  is  not  a  violation  unless  plaintiffs  can  point  to  statements 

that were made misleading by the omitted facts.”  In re Vivendi, 765 F. Supp. 2d at 

578.    Because  failing  to  identify  a  discrete  set  of  statements  in  the  verdict  form 

might thus invite a verdict that would be inconsistent with this language, Judge 

Holwell “asked [P]laintiffs to propose a[] . . . verdict form that identified specific 

misstatements.”  Id.  The final jury verdict form thus asked, with respect to each 

statement  and  in  regard  to  each  Defendant,  whether  “plaintiffs  [have]  proven 

each  element  of  their  Section  10(b)  claim.”    E.g.,  Special  App’x  243  (emphasis 

added).   

       At closing argument after the district court finalized the jury verdict form, 

counsel  for  Plaintiffs  walked  through  the  fifty‐seven  alleged  misstatements, 

highlighting  with  respect  to  each  one  the  evidence  that  Plaintiffs  believed 



                                              29
supported a finding of securities fraud.  Repeatedly, counsel for Plaintiffs asked 

the  jury  to  consider  the  disparity  between  Vivendi’s  “inside  reality”  and  its 

“outside message.”  See Trial Tr. 7294–365.  From opening statements to closing 

arguments,  then,  Plaintiffs  presented  to  the  jury  a  theory  of  securities‐fraud 

liability predicated on Vivendi’s statements, not its silence. 

       In  any  event,  “we  review  the  proof  at  trial  only  by  reference  to  th[e] 

charged theory.”  United States ex rel. O’Donnell v. Countrywide Home Loans, Inc., 

822 F.3d 650, 663 (2d Cir. 2016).  As in O’Donnell, the record here “shows that the 

jury  was  charged  only  as  to  a  theory  of  fraud  through  an  affirmative 

misstatement.”    Id.    In  keeping  with  the  final  jury  verdict  form,  Judge  Holwell 

instructed  the  jury  that  Plaintiffs  had  to  “prove  by  a  preponderance  of  the 

evidence  that  during  the  class  period . . . [Vivendi]  made  a  false  or  misleading 

statement  or  omitted  to  state  a  fact  which  made  what  was  said  under  the 

circumstances misleading.”  Trial Tr. 7512.  Far from charging the jury on what 

Vivendi terms a “‘pure‐omission’ theory,” Vivendi Br. 2, Judge Holwell informed 

the  jury  that  Vivendi  was  “not  required  to  disclose  every  piece  of  material 

information”  it  possessed,  Trial  Tr.  7513.    He  further  expressly  distinguished 

between so‐called “pure omissions” and statements that are misleading by virtue 



                                            30
of  what  they  omit  to  disclose.    See  id.    It  is  simply  incorrect,  then,  to  say  that 

Plaintiffs “secured a jury verdict based on ‘proof’ [of the six elements of a private 

10b–5  action]  as  to  no  particular  statement.”    Vivendi  Br.  41.    In  light  of  the 

Plaintiffs’  own  presentation  of  their  case,  it  does  not  appear  that  they  in  fact 

presented a “pure omission” theory, as Vivendi argues.  And reviewing the proof 

at  trial  with  reference  to  the  charged  theory,  we  discern  no  basis  for  concluding 

that the jury verdict was based on a theory other than the one on which the jury 

was, in fact, instructed.   

       In short, Plaintiffs presented a case to the jury based on Vivendi’s alleged 

misstatements,  and  the  jury  entered  a  verdict  against  Vivendi  based  on  fifty‐

seven  of  them.    We  thus  reject  Vivendi’s  contention  that  the  way  in  which 

Plaintiffs  tried  and  proved  their  case  had  the  effect  of  vitiating  an  essential 

element  of  their  § 10(b)  claim:  proving  that  Vivendi  made  materially  false  or 

misleading statements.11  



       11  Vivendi  also  argues  that  Plaintiffs’  supposedly  belated  identification  of  a 
specific  set  of  statements  violated  the  PSLRA’s  requirement  that  “securities‐fraud 
plaintiffs . . . ‘specify  each  statement  alleged  to  have  been  misleading’  and  ‘why  the 
statement  is  misleading.’”    Vivendi  Br.  38  (emphasis  in  quoting  source)  (quoting  15 
U.S.C. § 78u‐4(b)(1)).  This argument appears to assume what it seeks to prove: that the 
PSLRA’s  so‐called  “specificity  requirement,”  as  Vivendi  terms  it,  Vivendi  Br.  40, 
confines securities‐fraud plaintiffs to the particular alleged misstatements identified in 
their complaint.  We identify no such requirement in the PSLRA, which sets out certain 
                                                31
II. Materially False or Misleading Statements 

       Having identified no reversible error stemming from the manner in which 

Plaintiffs presented and identified statements at trial, we turn to the statements 

themselves.  Vivendi contests liability for certain statements on the ground that 

they  were  non‐actionable  opinion,  puffery,  or  forward‐looking  statements.  

Separately, Vivendi also contests liability for all of the statements on the ground 




pleading  standards  so  as  to  prevent  securities‐fraud  plaintiffs  from  filing  costly 
securities  class‐action  suits  on  the  basis  of  a  barely  formed  hunch,  but  nowhere  binds 
such  plaintiffs  to  the precise  set  of  alleged  misstatements  identified  in  their  complaint 
throughout the entire course of litigation.   
        Further,  many,  if  not  most,  of  the  fifty‐seven  alleged  misstatements  were 
identified  in  Plaintiffs’  First  Amended  Consolidated  Class  Action  Complaint,  which 
Plaintiffs filed in November 2003.  As for the remaining alleged misstatements included 
on  the  final  jury  verdict  form,  when  the  parties  were  engaged  in  discovery  in  2007, 
Defendants submitted multiple sets of interrogatories asking Plaintiffs to “[i]dentify and 
describe each false statement, misleading statement and/or omission of material fact on 
which you are suing in this Consolidated Action.”  E.g., J.A. 1944; J.A. 2055.  Defendants 
described Plaintiffs’ interrogatory responses as “enormously detailed” documents that 
reflected  the  “great  care”  with  which  Plaintiffs  “identif[ied] . . . statements  that  they 
even  conceivably  thought  that  they  m[ight]  intend  to  pursue.”    Trial  Tr.  6673.    And 
although a small handful of the alleged misstatements on the final jury verdict form did 
not  appear  in  the  First  Amended  Consolidated  Class  Action  Complaint  or  Plaintiffs’ 
interrogatory  responses,  they  were  nonetheless  detailed  in  Plaintiffs’  expert  reports, 
which Vivendi received during discovery.  See id. at 6737–38.  We thus agree with the 
district court that Vivendi was “aware long before trial” both “that [P]laintiffs believed 
the  fifty‐seven  [alleged  mis]statements  . . . were  misleading”  and  “why  [P]laintiffs 
believed each of  [those]  statements was  misleading.”    In re Vivendi, 765 F. Supp. 2d  at 
579.   
         
                                                32
that  they  all  rested  on  an  impermissible  “liquidity  risk  theory”  of  liability.    We 

address these arguments in turn.   

       1. Opinion Statements 

       Vivendi  first  argues  that  certain  statements  (or  sub‐statements)  are  non‐

actionable  statements  of  opinion.    This  argument  is  not  preserved  for  appellate 

review, as Vivendi failed to contend that certain statements were non‐actionable 

as opinions in its motions for judgment as a matter of law, even after the parties 

agreed  upon  the  set  of  statements  the  jury  would  consider.    See  Kirsch  v.  Fleet 

Street, Ltd., 148 F.3d 149, 164 (2d Cir. 1998).  Recognizing this, Vivendi now tries 

to excuse its failure to raise this argument below in several ways.     

       Vivendi  first  points  out  that  it  objected  to  statements  as  opinions  in  its 

motion to dismiss, which it filed in 2003.  This argument can be rejected easily.  

Raising this argument in a motion to dismiss did not sufficiently alert the district 

court  to  the  existence  of  the  argument  more  than  six  years  later,  when  Vivendi 

was required to raise it in its Federal Rule of Civil Procedure 50 motions at trial.  

See id. 

       Second, Vivendi suggests that the late submission of the actual statements 

to  the  jury  prevented  Vivendi  from  challenging  certain  statements  as  opinion 



                                              33
statements.    Even  assuming  this  argument  to  be  otherwise  colorable,  Vivendi’s 

own  submissions  to  the  district  court  belie  this  claim.    Specifically,  Vivendi’s 

post‐trial  Rule  50(b)  renewed  motion  for  judgment  as  a  matter  of  law  clearly 

challenged  specific  statements  on  the  ground  that  they  were  non‐actionable 

forward‐looking statements; it also (in a footnote) challenged certain statements on 

the ground that they were inactionable puffery.  Given these challenges, Vivendi 

cannot  now  argue  that  the  timing  of  Plaintiffs’  identification  of  a  specific  set  of 

statements prevented it from also challenging specific statements on the ground 

that they were non‐actionable opinion. 

       Finally,  Vivendi  contends  that  intervening  authority  —  by  way  of  Fait  v. 

Regions Fin. Corp., 655 F.3d 105 (2d Cir. 2011), and Omnicare, Inc. v. Laborers Dist. 

Council Constr. Indus. Pension Fund, 135 S. Ct. 1318 (2015) — excuses its failure to 

raise the argument below.  This argument, too, lacks merit.  To excuse waiver on 

the  grounds  of  intervening  authority,  it  is  not  enough  to  argue  that  the 

intervening  authority  may  have  sharpened  or  otherwise  elaborated  upon  an 

argument.  Rather, the intervening authority must have established an argument 

that was “not known to be available” to the party seeking to excuse waiver at the 

first  opportunity  that  the  party  had  to  raise  the  argument.    Gucci  Am.,  Inc.  v. 



                                              34
Weixing  Li,  768  F.3d  122,  135  (2d  Cir.  2014)  (quoting  Hawknet,  Ltd.  v.  Overseas 

Shipping Agencies, 590 F.3d 87, 92 (2d Cir. 2009)); see also Holzsager v. Valley Hosp., 

646  F.2d  792,  796  (2d  Cir.  1981).    Not  so  with  the  decisions  Vivendi  claims 

constitute intervening authority.   

       For  purposes  of  the  claim  Vivendi  makes  on  appeal,  neither  Fait  nor 

Omnicare  established  an  argument  regarding  the  actionability  of  opinion 

statements  that  was  previously  unknown.    As  both  Fait  and  Omnicare 

acknowledge,  Virginia  Bankshares  v.  Sandberg,  501  U.S.  1083,  1090–98  (1991), 

addressed  the  circumstances  under  which  liability  may  extend  to  statements  of 

opinion  or  belief  expressed  in  proxy  solicitations.    See  Fait,  655  F.3d  at  110; 

Omnicare, 135 S. Ct. at 1326–27 & n.2.  Fait and Omnicare merely expanded upon 

an uncontroversial point already made clear by Virginia Bankshares: that although 

statements  expressing  opinions  may  not  be  grounds  for  liability  when  they  are 

not  false  or  misleading  in  context  to  a  reasonable  investor,  such  statements  are 

“not beyond the purview” of the federal securities statutes.  Fait, 655 F.3d at 110; 

see also Omnicare, 135 S. Ct. at 1329 (“[I]f a registration statement omits material 

facts  about  the  issuer’s  inquiry  into  or  knowledge  concerning  a  statement  of 

opinion,  and  if  those  facts  conflict  with  what  a  reasonable  investor  would  take 



                                            35
from  the  statement  itself,  then  § 11[] . . . creates  liability.    An  opinion  statement, 

however,  is  not  necessarily  misleading  when  an  issuer  knows,  but  fails  to 

disclose,  some  fact  cutting  the  other  way.”).    Indeed,  we  made  similar 

observations  even  before  Fait  or  Omnicare.    See,  e.g.,  In  re  Int’l  Bus.  Machs.  Corp. 

Secs. Litig., 163 F.3d 102, 107 (2d Cir. 1998) (“Statements that are opinions . . . are 

not  per  se  inactionable  under  the  securities  laws.”);  In  re  Time  Warner,  9  F.3d  at 

266  (2d  Cir.  1993)  (noting  that  “expressions  of  opinion”  are  “not  beyond  the 

reach  of  the  securities  laws”  (citing,  inter  alia,  Virginia  Bankshares,  501  U.S.  at 

1088–97)).   

       The argument that certain statements are not materially false or misleading 

because they contain only opinions was therefore known to be available prior to 

Fait  and  Omnicare.    Cf.  Gucci  Am.,  Inc.,  768  F.3d  at  135–36  (concluding  that  a 

defendant  did  not  “waive  its  personal  jurisdiction  objection”  when,  prior  to  an 

intervening decision, “controlling precedent in this Circuit made it clear that [the 

defendant]  .  .  .  was  properly  subject  to  general  personal  jurisdiction”  (emphasis  

in original)); Hawknet, 590 F.3d at 91–92 (concluding that a defendant could raise 

an argument on appeal that the defendant did not raise before the district court 

because  intervening  authority  “provided  [the]  defendant  with  a  new  objection” 



                                               36
that,  prior  to  the  intervening  decision,  “would  have  been  directly  contrary  to 

controlling  precedent  in  this  Circuit”  (emphasis  added)).    Although  Fait  and 

Omnicare  may  have  provided  a  stronger  basis  for  such  an  objection,  having  a 

better  argument  on  appeal  is  not  tantamount  to  having  a  previously  unknown 

argument.    As  it  required  not  “clairvoyance”  but  “conscientiousness”  on 

Vivendi’s  part  to  object  to  certain  statements  on  the  basis  that  they  were  non‐

actionable  opinion  statements,  Vivendi’s  reliance  on  Fait  and  Omnicare  as 

intervening  authority  is  unavailing.    See  id.  at  92  (“[T]he  doctrine  of  waiver 

demands  conscientiousness,  not  clairvoyance,  from  parties.”).    Finding  none  of 

Vivendi’s  reasons  for  excusing  its  failure  to  raise  the  opinion  argument  below 

convincing, we decline to consider the argument on its merits.      

       2. Puffery 

       Vivendi next contends that several statements are non‐actionable puffery.  

Vivendi raised this argument only in a footnote in its Rule 50(b) renewed motion 

for  judgment  as  a  matter  of  law,  though  the  district  court  considered,  and 

rejected, the argument on the merits.  Cf. Fortress Bible Church v. Feiner, 694 F.3d 

208, 216 n.3 (2d Cir. 2012).  Assuming this footnote was sufficient to present the 




                                            37
argument  to  the  district  court  and  thus  preserve  it  for  appellate  review,  the 

statements of which Vivendi complains are simply not puffery.   

       Puffery  encompasses  “statements  [that]  are  too  general  to  cause  a 

reasonable investor to rely upon them,” ECA, Local 134 IBEW Joint Pension Trust 

of  Chicago  v.  JP  Morgan  Chase  Co.,  553  F.3d  187,  206  (2d  Cir.  2009),  and  thus 

“cannot  have  misled  a  reasonable  investor,”  San  Leandro  Emergency  Med.  Grp. 

Profit Sharing Plan v. Philip Morris Cos., 75 F.3d 801, 811 (2d Cir. 1996).  They are 

statements  that  “lack  the  sort  of  definite  positive  projections  that  might  require 

later correction.”  Id. (quoting In re Time Warner, 9 F.3d at 259, 267 (2d Cir. 1993)).     

       The jury reasonably concluded that the statements identified by Vivendi as 

puffery  were  actionable.12    Consider,  for  example,  Vivendi’s  June  26,  2001 

statement  that  it  “posted  RECORD‐HIGH  NET  INCOME,  and  ha[d]  cash 

available for investing,” Special App’x 318, or its July 23, 2001 representation that 

“[t]he  results  produced  by  Vivendi  Universal  in  the  second  quarter  are  well 



       12  Vivendi  argues  that  these  statements  should  not  have  been  submitted  to  the 
jury,  but  does  not  contend  on  appeal  that  the  district  court  was  wrong  to  view  the 
question  whether  a  given  statement  was  inactionable  puffery  as  a  fact  one.    Thus,  we 
assume this to be the case, and we review the jury’s verdict in this regard for sufficiency 
of the evidence.  See Gronowski v. Spencer, 424 F.3d 285, 291 (2d Cir. 2005) (“In reviewing 
the sufficiency of the evidence in support of a jury’s verdict, we examine the evidence in 
the  light  most  favorable  to  the  party  in  whose  favor  the  jury  decided,  drawing  all 
reasonable inferences in the winning party’s favor.”). 
                                               38
ahead of market consensus,” id. at 319.  There was sufficient evidence for the jury 

to conclude that such statements were not so general that a reasonable investor 

could  not  have  relied  upon  them  in  evaluating  whether  to  purchase  Vivendi’s 

stock.  Cf. ECA, Local 134, 553 F.3d at 205–06 (concluding that “statements such as 

the  assertion[s]  that  [the  defendant  company]  had  ‘risk  management  processes 

[that]  are  highly  disciplined  and  designed  to  preserve  the  integrity  of  the  risk 

management  process’;  that  [the  company]  ‘set  the  standard  for  integrity’;  and 

that [the company] would ‘continue to reposition and strengthen [its] franchises 

with a focus on financial discipline’” constituted puffery (citations omitted)); San 

Leandro,  75  F.3d  at  806,  811  (concluding  that  “general  announcements,”  such  as 

the  defendant  company’s  statement  that  it  “‘should  deliver  income  growth 

consistent  with  [its]  historically  superior  performance’”  and  was  “‘optimistic 

about 1993’” constituted puffery).  We thus reject Vivendi’s argument that certain 

statements  found  actionable  by  the  jury  are  statements  of  puffery  that  are  non‐

actionable as a matter of law. 

       3. Forward‐Looking Statements 

       Vivendi  next  argues  that  certain  statements  fall  under  the  safe‐harbor 

provision  for  “forward‐looking  statements”  under  the  PSLRA.    See  15  U.S.C. 



                                            39
§ 78u–5(c).    Under  that  provision  a  defendant  is  not  liable  if  (1)  “the  forward‐

looking  statement  is  identified  and  accompanied  by  meaningful  cautionary 

language,” (2) the forward‐looking statement “is immaterial,” or (3) “the plaintiff 

fails  to  prove  that  [the  forward‐looking  statement]  was  made  with  actual 

knowledge that it was false or misleading.”  Slayton v. Am. Express Co., 604 F.3d 

758, 766 (2d Cir. 2010).  Because “[t]he safe harbor is written in the disjunctive,” a 

forward‐looking statement is protected under the safe harbor if any of the three 

prongs applies.  Id. 

       As  an  initial  matter,  Vivendi  disputes  the  district  court’s  conclusion  that 

“[P]laintiffs challenge the non‐forward looking elements of Vivendi’s statements 

regarding its EBITDA growth, rather than the [forward‐looking] elements.”  In re 

Vivendi,  765  F.  Supp.  2d  at  569.    “The  PSLRA  includes  several  definitions  of  a 

forward‐looking  statement,  including  ‘a  statement  containing  a  projection 

of . . . income  (including  income  loss),  earnings  (including  earnings  loss)  per 

share, . . . or  other  financial  items’  and  ‘a  statement  of  future  economic 

performance,  including  any  such  statement  contained  in  a  discussion  and 

analysis of financial condition by the management.’”  Slayton, 605 F.3d at 766–67 

(quoting 15 U.S.C. § 78u–5(i)(1)(A) & (C)).  However, “[a] statement may contain 



                                             40
some elements that look forward and others that do not,” and “forward‐looking 

elements” may be “severable” from “non‐forward‐looking” elements.  Iowa Pub. 

Emps.’  Ret.  Sys. v. MF  Glob.,  Ltd.,  620  F.3d 137, 144  (2d  Cir.  2010);  see  also  Makor 

Issues  &  Rights,  Ltd.  v.  Tellabs  Inc.,  513  F.3d  702,  705  (7th  Cir.  2008)  (“[A]  mixed 

present/future statement is not entitled to the safe harbor with respect to the part 

of the statement that refers to the present.”).   

       It  is  clear  that  at  least  some  of  the  statements  that  Vivendi  identifies  as 

forward‐looking  contain  present  representations,  and  that  it  is  these  non‐

forward‐looking elements of those statements that Plaintiffs alleged were false or 

misleading.    Consider  the  February  14,  2001  alleged  misstatement,  which 

Vivendi labels as forward‐looking: “Vivendi Universal enters its first full year of 

operations with strong growth prospects and a very strong balance sheet.  This 

new company is off to a fast start and we are very confident that we will meet the 

very  aggressive  growth  targets  we  have  set  for  ourselves  both  at  the  revenues 

and  EBITDA  levels.”    Special  App’x  316.    Although  some  aspects  of  this 

statement  could  conceivably  be  characterized  as  forward‐looking,  there  is 

nothing  prospective  about  the  representation  that  Vivendi  entered  2001  with  a 

“very  strong  balance  sheet,”  which  Plaintiffs  argued  at  trial  was  part  of  what 



                                                41
made Vivendi’s February 14, 2001 statement misleading.  See Trial Tr. 7297.  The 

safe‐harbor provision does not protect this and other present representations — 

about  “very  strong  2000  results,”  Special  App’x  316,  or  achievement  of 

“‘aggressive’  incremental  EBITDA  targets,”  Special  App’x  320  —  embedded 

within statements that Vivendi deems forward‐looking.    

       To  the  extent  that  other  statements  identified  by  Vivendi  as  forward‐

looking  are  arguably  false  or  misleading  with  respect  to  their  forward‐looking 

elements, we need not decide whether those statements, or elements thereof, are 

indeed  forward‐looking.    Even  assuming,  arguendo,  that  they  are,  there  was 

sufficient  evidence  for  a  reasonable  jury  to  conclude  that  none  of  the  prongs  of 

the PSLRA safe‐harbor provision applies to them.13 

       Contrary to Vivendi’s argument, there was sufficient evidence to support 

the  jury  in  concluding  that  any  forward‐looking  statements  were  not 




       13   We  consider  here  only  Vivendi’s  arguments  that:  (1)  any  forward‐looking 
statements  were  accompanied  by  meaningful  cautionary  language,  and  (2)  Plaintiffs 
failed  to  show  that  Vivendi  made  such  statements  with  actual  knowledge  that  they 
were  false  or  misleading.   To  the  extent  that  Vivendi  contends  that  the  statements  are 
not  material  because  they  did  not  increase  price  inflation,  we  address  that  argument 
infra, in Part III. 
         
                                                42
accompanied by meaningful cautionary language.14  “To avail themselves of safe 

harbor protection under the meaningful cautionary language prong, defendants 

must  demonstrate  that  their  cautionary  language  was  not  boilerplate  and 

conveyed  substantive  information.”    Slayton,  604  F.3d  at  772.    “Vague” 

disclaimers are inadequate.  Id. 

       Although  Vivendi  points  to  a  miscellany  of  disclaimers  peppered 

throughout its required SEC filings in 2001 and 2002, there is sufficient evidence 

to  support  the  jury’s  conclusion  that  none  of  them  was  meaningful.    To  start, 

several  of  the  disclaimers  highlighted  by  Vivendi  are  quite  irrelevant  to  the 

alleged misstatements at issue.  In one, for example, Vivendi warned that factors 

that  “could  cause  actual  results  to  differ  materially  from  those  described  in  the 

forward‐looking statements” included “inability to identify, develop and achieve 

success  for  new  products,  services  and  technologies;  increased  competition  and 

       14    The  district  court  instructed  the  jury  to  determine  whether  any  forward‐
looking  statements  were  accompanied  by  meaningful  cautionary  language.    It  further 
noted in its opinion denying Vivendi’s renewed motion for judgment as a matter of law 
that  “it  was for the jury to determine whether  the cautionary  language  accompanying 
any of the statements . . . was sufficiently ‘meaningful.’”  In re Vivendi, 765 F. Supp. 2d at 
567 n.45.  Vivendi does not argue on appeal that the meaningfulness of the cautionary 
language in question was not a factual question (whether or not the district court could 
have or should have resolved it as a matter of law).  As with puffery, we therefore treat 
the meaningfulness of the cautionary language here as a question of fact that the district 
court  appropriately  put  to  the  jury  to  consider,  and  review  the  sufficiency  of  the 
evidence in support of the jury’s determination.     
         
                                              43
its  effect  on  pricing,  spending,  third‐party  relationships  and  revenue;  [and] 

inability  to  establish  and  maintain  relationships  with  commerce,  advertising, 

marketing,  technology,  and  content  providers.”    J.A.  4167.    The  considerations 

mentioned  in  this  disclaimer  —  success  with  new  products  and  services, 

relationships with competitors and third parties, and marketing and advertising 

efforts  —  do  not  bear  even  tangentially  on  Vivendi’s  liquidity  risk.    The  jury 

reasonably  could  have  found  that  this  kitchen‐sink  disclaimer,  listing  garden‐

variety  business  concerns  that  could  affect  any  company’s  financial  well‐being, 

was not meaningful cautionary language. 

       Vivendi’s  disclaimers  with  respect  to  the  use  of  EBITDA  were  no  less 

oblique.    In  Vivendi’s  October  30,  2000  Form  F–4  registration  statement  filing 

with  the  SEC,  Vivendi  stated  that  it  “considers  operating  income  to  be  the  key 

indicator of the operational strength and performance of its business.”  J.A. 4681.  

Vivendi continued to state, however, that while “[a]djusted EBITDA should not 

be  considered  an  alternative  to  operating  or  net  income  as  an  indicator  of 

Vivendi’s  performance,”  or  “an  alternative  to  cash  flows  from  operating 

activities  as  a  measure  of  liquidity,”  adjusted  EBITDA  was  nevertheless  a 

“pertinent comparative measure” to “operating income.”  Id. (emphasis added).  



                                            44
Given  the  arguable  endorsement  of  the  EBITDA  measure  inherent  in  this 

language, sufficient evidence supported the jury’s conclusion that such language 

did not meaningfully caution against reliance on EBITDA figures as a measure of 

Vivendi’s performance.   

       Turning  to  the  “actual  knowledge”  prong  of  the  PSLRA  safe‐harbor 

provision, we conclude that there was sufficient evidence for the jury to find that 

Vivendi  made  the  statements  with  actual  knowledge  that  the  statements  were 

false  or  misleading.15    To  take  an  example,  Plaintiffs  presented  evidence  that 



       15
            Vivendi  suggests  in  its  reply  brief  that,  in  assessing  whether  there  was 
sufficient  evidence  for  any  reasonable  jury  to  find  liability  as  to  these  purportedly 
forward‐looking statements, we must defer to the impaneled jury’s answers, in special 
interrogatories,  that  Vivendi  acted  recklessly  in  making  each  of  the  fifty‐seven 
statements.    Our  hands  tied  by  these  interrogatory  responses,  the  argument  goes,  we 
should limit our inquiry to whether there was sufficient evidence to find the statements 
not  to  be  forward‐looking,  as  plainly  they  cannot  have  been  made  with  actual 
knowledge.   
        As an initial matter, Vivendi does not clearly make such an argument, predicated 
on  the  special  interrogatories,  in  its  opening  brief.    See  Vivendi  Br.  56.    Thus,  the 
argument  is  waived.   See  JP  Morgan  Chase  Bank  v.  Altos  Hornos  de  Mexico,  S.A.  de  C.V., 
412 F.3d 418, 428 (2d Cir. 2005) (“[A]rguments not made in an appellant’s opening brief 
are waived even if the appellant pursued those arguments in the district court . . . .”).   
        It  is  also  without  merit.    As  the  Eleventh  Circuit  has  observed,  there  is  a 
fundamental distinction between an argument that the actual jury’s verdict is internally 
inconsistent (and thus that the court should order a new trial), and an argument that the 
district court should grant a party judgment as a matter of law on the basis that there is 
insufficient  evidence  in the record to support any reasonable jury’s  verdict  against  the 
movant.    See  Hubbard  v.  BankAtlantic  Bancorp,  Inc.,  688  F.3d  713,  716  (11th  Cir.  2012) 
(“When  a  court  considers  a  motion  for  judgment  as  a  matter  of  law  —  even  after  the 
jury has rendered a verdict — only the sufficiency of the evidence matters.  The juryʹs 
                                                 45
Vivendi actually knew that its October 30, 2000 announcement of a 35% EBITDA 

growth‐rate objective was misleading to a reasonable investor.  On September 15, 


findings are irrelevant.” (citation omitted)); cf. United States v. Jespersen, 65 F.3d 993, 998 
(2d  Cir.  1995)  (“[W]hen  reviewing  the  sufficiency  of  the  evidence,  the  Supreme  Court 
has made it clear that jury verdicts are not to be reviewed for consistency.”).   
        A  consistency  challenge  argues  that  the  jury  verdict  itself  is  flawed  —  and  we 
generally  ask  in  assessing  such  a  claim  whether  the  jury’s  findings  are  “ineluctably 
inconsistent,”  an  inquiry  that  may  require  some  examination  of  the  record.    Cash  v. 
County of Erie, 654 F.3d 324, 343 (2d Cir. 2011) (quoting Munafo v. Metro. Transp. Auth., 
381  F.3d  99,  105  (2d  Cir.  2004)).    Since  the  jury  itself  is  capable  of  correcting  such  an 
inconsistency at the judge’s behest, a party must raise a consistency challenge before the 
district court discharges the jury.  See id. at 342.  Because success as to such a claim does 
not suggest that no reasonable jury could have found for the prevailing party, only that 
the verdict itself could not be reconciled internally, the remedy is not a directed verdict, 
but a new trial.  See id. at 342.   
        In contrast, a motion for judgment as a matter of law is not based on the jury’s 
verdict,  but on  the record established at  trial.  Such  a  motion  must be  made before  the 
jury even  renders a  verdict (and can be granted at  such  a time  in rare  circumstances), 
and then renewed thereafter.  See Chaney v. City of Orlando, 483 F.3d 1221, 1228 (11th Cir. 
2007) (“The fact that Rule 50(b) uses the word ‘renew[ed]’ makes clear that a Rule 50(b) 
motion  should  be  decided  in  the  same  way  it  would  have  been  decided  prior  to  the 
juryʹs  verdict,  and  that  the  juryʹs  particular  findings  are  not  germane  to  the  legal 
analysis.”).  And success on such a motion results not in a new trial, but in a directed 
verdict in favor of the movant  — and thus reflects the court’s assessment not that the 
jury  has  erred,  but  that  the  evidence  could  not  support  any  jury  in  reaching  a  verdict 
against  the  movant.    For  these  reasons,  a  judge,  assessing  a  motion  for  judgment  as  a 
matter  of  law,  looks  only  to  the  evidence  in  the  record;  she  is  not  bound  by  a  jury’s 
answers in special interrogatories.   
        To  the  degree  that  Vivendi  indeed  means  to  make  a  consistency  (rather  than  a 
sufficiency) challenge, that argument (as well as Vivendi’s argument that the findings of 
liability as to Vivendi, Messier, and Hannezo were inconsistent) was not timely made.  
See In re Vivendi, 765 F. Supp. 2d at 550–52 (finding Vivendi waived any challenge to the 
verdict  on  consistency  grounds  by  failing  to  timely  object  to  the  verdict);  see  also 
Anderson Grp., LLC v. City of Saratoga Springs, 805 F.3d 34, 46–47 (2d Cir. 2015).  As to the 
sufficiency argument that is  before  us,  we  consider all the  evidence in  the record,  and 
are not bound by the jury’s determination in special interrogatories that Vivendi acted 
recklessly in making the statements.
                                                   46
2000,  Hannezo  circulated  an  e‐mail  informing  others  at  Vivendi  that  “the 

analysts  will  not  have  it  easy to  track  the  purchase  accounting  benefits”  in 

EBITDA figures.  J.A. 4169.  Much less would a reasonable investor, who is not as 

well‐versed  at  making  sense  of  Vivendi’s  disclosures  as  a  financial  analyst,  be 

able to discern the impact of purchase accounting.     

       To  take  another  example,  Vivendi  highlights  as  forward‐looking  the 

December  19,  2000  statement  that  Vivendi  would  be  “free  of  debt  in  its 

communications  businesses”  as  of  January  1,  2001  and  have  “free  cash  flow  of 

more  than  2  billion  euros  for  the  two  coming  years.”    Special  App’x  315.  

Plaintiffs  presented  sufficient  evidence  at  trial,  however,  for  a  jury  to  find  that 

Vivendi  actually  knew  that  this  statement  conflicted  with  internal  forecasts  of 

debt  and  free  cash  flow  and  thus  was  misleading.    In  December  2000,  Vivendi 

was planning to restructure Seagram’s debt, a process that it knew would incur 

additional  short‐term  debt  and  require  it  to  pay  substantial  premiums  on  that 

debt.   See  Trial  Tr.  1305–06,  7295.    And  just  two  weeks after Vivendi  issued the 

statement, Hannezo stated in an internal communication that he “believe[d] that 

it [was] wrong to reason in terms of . . . free cash flow” because “there [wouldn’t] 




                                              47
be any this year.”16  J.A. 4059.  Assuming, arguendo, that some of the statements 

Vivendi  claims  are  purely  forward‐looking  are  indeed  so,  such  evidence  was 

sufficient  for  a  jury  to  find  that  Vivendi  actually  knew  that  its  forward‐looking 

statements were false or misleading.   

       4. Liquidity Risk Theory  

       In  addition  to  objecting  that  certain  alleged  misstatements  are  non‐

actionable  opinion,  puffery,  or  forward‐looking  statements,  Vivendi  lodges  a 

broader  attack  against  the  entire  set  of  alleged  misstatements.    To  wit,  Vivendi 

repeatedly  protests  what  it  terms  to  be  Plaintiffs’  impermissible  “liquidity  risk 

theory,”  under  which  all  of  the  fifty‐seven  statements  were  allegedly  false  or 

misleading  with  respect  to  Vivendi’s  liquidity  risk.    The  nub  of  Vivendi’s 

argument  appears  to  be  that  “liquidity  risk”  is  too  “amorphous”  and 

“ephemeral” a concept for any statement to be false or misleading with respect to 

it, much less all fifty‐seven statements at issue here.  Vivendi Br. 51, 88.   

       But,  even  assuming  that  this  argument  has  separate  purchase  from  the 

more  specific  arguments  Vivendi  makes  as  to  the  actionability  of  the 




       16 Hannezo qualified this statement at trial, testifying that it referred to his view 
that  Vivendi  would  not  have  enough  free  cash  flow  “when  it  comes  to  buying  things 
like Direct TV or Echostar or Yahoo.”  J.A. 2540–41.     
                                              48
statements,17  “liquidity risk” is not so “amorphous” or “ephemeral” a concept as 

Vivendi would lead us to believe.  As Plaintiffs defined it at trial, liquidity is “the 

ease or difficulty with which a company can timely meet its financial obligations 

and fund its operations.”  Trial Tr. 128; see also Trial Tr. 3481 (Nye testifying that 

liquidity is “the ability to pay fixed obligations”).  Liquidity risk, then, is simply a 

financial‐accounting  term  for  the  concept  of  being  “debt  rich  and  cash  poor.”  

Trial  Tr.  141.    Further,  to  the  extent  that  liquidity  risk  is  not  a  perfectly  defined 

concept with rigid outer bounds, that does not necessarily preclude liability for 

securities  fraud.    The  federal  securities  laws  do  not  protect  against  only  those 

false and misleading statements that are false or misleading with respect to very 

specific material facts.  See, e.g., Suez Equity Inv’rs, L.P. v. Toronto‐Dominion Bank, 

250  F.3d  87,  97–99  (2d  Cir.  2001)  (concluding  that  plaintiffs’  allegations  were 

sufficient  to  state  a  claim  that  certain  statements  fraudulently  concealed  a 

company  executive’s  “financial  and  business  problems,”  “lack  of  skill,”  and 

“inability to  run the  [company]”).   The jury  found  that  knowledge  of  Vivendi’s 

true  liquidity  risk  at  any  given  time  would  have  been  material  to  a  reasonable 



          Indeed,  this  broader  attack  echoes  specific  points  made  throughout  the  other 
       17

challenges  in  this  section.    For  instance,  Vivendi  argues  that  the  amorphousness  of 
“liquidity  risk”  necessarily  rendered  statements  regarding  or  concealing  such  a  risk 
inactionable opinions.  See Vivendi Br. 51.  
                                                49
investor and that the fifty‐seven statements were individually false or misleading 

with respect to this risk.  Without opining on whether there are indeed concepts 

so  amorphous  or  broad  that  their  concealment  cannot  support  an  actionable 

theory under § 10(b) as a matter of law, liquidity risk as defined in this case was 

not such a concept. 

       The question, then, is whether there was sufficient evidence to support the 

jury’s  finding  that  all  of  the  fifty‐six  statements  (excluding  the  statement  on 

which  the  district  court  granted  Vivendi  judgment  as  a  matter  of  law)  were 

materially  false  or  misleading  with  respect  to  liquidity  risk.    “The  test  for 

whether a statement is materially misleading under Section 10(b)” is not whether 

the  statement  is  misleading  in  and  of  itself,  but  “whether  the  defendants’ 

representations,  taken  together  and  in  context,  would  have  misled  a  reasonable 

investor.”    Rombach  v.  Chang,  355  F.3d  164,  172  n.7  (2d  Cir.  2004)  (emphasis 

added) (quoting I. Meyer Pincus & Assocs. v. Oppenheimer & Co., 936 F.2d 759, 761 

(2d Cir. 1991)); see also Meyer v. Jinkosolar Holdings Co., Ltd., 761 F.3d 245, 250 (2d 

Cir.  2014)  (“The  literal  truth  of  an  isolated  statement  is  insufficient;  the  proper 

inquiry  requires  an  examination  of  defendants’  representations,  taken  together 

and in context.” (quoting In re Morgan Stanley Info. Fund Secs. Litig., 592 F.3d 347, 



                                              50
366  (2d  Cir.  2010))).    Whether  a  misrepresentation  is  material  is  “judged 

according to an objective standard” that turns on “the significance of an omitted 

or misrepresented fact to a reasonable investor.”  Amgen Inc. v. Conn. Ret. Plans & 

Trust  Funds,  133  S.  Ct.  1187,  1191,  1195  (2013)  (quoting  TSC  Indus.,  Inc.  v. 

Northway, Inc., 426 U.S. 438, 445 (1976)).   

       We conclude that there was sufficient evidence for the jury to find the fifty‐

six relevant statements materially false or misleading in regards to Vivendi’s true 

liquidity  risk.    To  be  sure,  the  statements  do  not  each  repeat  the  precise  same 

refrain.  Some speak directly to liquidity risk, while others concern components 

that  contributed  to  Vivendi’s  liquidity  risk.    That  individual  alleged 

misstatements  may  relate  to  different  aspects  of  a  larger  problem  does  not 

necessarily  subvert  a  finding  of  fraud,  however.    It  would  be  perverse  if 

companies  could  escape  liability  for  securities  fraud  simply  by  disseminating  a 

network  of  interrelated  lies,  each  one  slightly  distinct  from  the  other,  but  all 

collectively  aimed  at  perpetuating  a  broader,  material  lie.    Where  a  company 

seeks  fraudulently  to  hide  a  particularly  large  problem  with  multiple 

contributing factors, it is quite probable that the company will have to lie about a 

number of related topics in order successfully to conceal the larger issue.   



                                             51
       Just so here.  Vivendi’s alleged fraud (in the jury’s reasonable estimation) 

is  remarkable  in  part  because  the  problem  that  Vivendi  sought  to  conceal  from 

the public was so vast, and touched upon so many aspects of its business, that a 

few scattered misstatements would not have sufficed to mask it.  Vivendi needed 

both  to  systematically  misrepresent  its  ability  to  satisfy  its  liquidity  demands, 

and  also  to  assiduously  conceal  any  material  facts  (of  which  there  were  many) 

that would call into question its ability to meet its liquidity demands.   

       Consider,  for  instance,  Vivendi’s  statements  about  its  self‐described 

“aggressive”  EBITDA  growth  rates,  which  Vivendi  consistently  advertised  as  a 

point  of  strength.    E.g.,  Special  App’x  317  (Statement  9:  “[F]or  first  quarter  of 

2001,  the  Company  generated  very  strong  EBITDA . . . growth  with  900  million 

euros,  an  increase  of  112%  or  an  incremental  475  million  euros  over  the  first 

quarter  of  the  prior  year.”  (first  alteration  in  original));  id.  at  320  (Statement  18: 

“With  three  quarters  of  the  ‘aggressive’  incremental  EBITDA  target  for  the  full 

year 2001 already achieved in the first half of the year, I can only re‐emphasiz[e] 

our  confidence”).    As  Plaintiffs’  expert  testified,  high  EBTIDA  suggests  high 

profitability  —  and  by  implication,  ample  cash  flow  available  to  service  debt.  

But  Vivendi’s  high  EBITDA  targets  derived  in  large  part  from  purchase 



                                                52
accounting effects (which are just one‐time paper adjustments that cannot readily 

translate  into  free  cash  flow)  rather  than  profits  from  a  company’s  business 

operations (which reflect actual earnings that may translate into free cash flow).  

And although purchase accounting was the required accounting technique at the 

time, Plaintiffs submitted evidence that Vivendi emphasized EBITDA growth to 

the  public  because  financial  analysts,  to  say  nothing  of  the  average  investor, 

“w[ould]  not  have  it  easy  to  track  the  purchase  accounting  benefits”  and  the 

degree  to  which  they  contributed  to  Vivendi’s  EBITDA  figures.    J.A.  4169.  

Hannezo  at  one  point  referred  to  purchase  accounting  benefits  as  “accounting 

magic” and acknowledged that Vivendi met its EBITDA growth targets thanks to 

purchase accounting benefits.  J.A. 4119; see Trial Tr. 1348‐50. 

      Further,  investors  did  not  digest  Vivendi’s  statements  about  EBITDA 

growth  in  a  vacuum.    During  the  Class  Period,  Vivendi  also  made  numerous 

statements about, for example, its cash flow and its debt.  Whether misleading or 

not  when  made,  such  statements  strongly  suggested  that  Vivendi  faced  no 

liquidity risk at the time.  Given that Vivendi was in a phase of intense buying, 

moreover, any investor attuned to Vivendi’s pattern of behavior would be keen 

to know whether and how Vivendi was making sufficient profits to translate into 



                                           53
cash flow that would cover all of Vivendi’s sundry debt obligations.  We find the 

evidence  introduced  at  trial  sufficient  to  support  the  jury’s  conclusion  that  a 

reasonable investor could find Vivendi’s statements about high EBITDA growth 

misleading for omission to disclose Vivendi’s liquidity risk.   

      We  need  not  detail  the  evidence  in  support  of  the  jury’s  verdict  with 

respect to each of the remaining alleged misstatements.  It suffices to highlight a 

representative sample of statements:   

       On December 19, 2000, Vivendi stated in a press release that, on a 

          January 1, 2001 pro forma basis, Vivendi would “be free of debt 

          in its communications businesses, yet . . . have a free cash flow of 

          more  than  2  billion  euros  for  the  two  coming  years.”    Special 

          App’x 315 (Statement 2).  Two weeks later, Hannezo expressed to 

          Messier his “belie[f] that it is wrong to reason . . . in terms of free 

          cash flow (there won’t be any this year).”  J.A. 3952.   

       On  January  12,  2001,  Vivendi  stated  in  a  6–K  SEC  filing  that 

          “[t]hanks  to  our  free  net  cash  flow  and  the  opportunities  to 

          dispose  of  some  holdings,  such  as  our  stake  in  BSkyB,  we  will 

          have  an  additional  war  chest  of  10  billion  euros  for  2001–2002 



                                            54
   before  the  first  euro  of  debt,  and  without  the  creation  of  new 

   shares.    That  means  we  will  have  the  resources  to  pursue  the 

   growth  of  our  businesses  in  an  especially  healthy  and  efficient 

   way.”    Special  App’x  315  (Statement  3).    Two  days  earlier, 

   however,  Hannezo  had  informed  Messier  that  it  was  “wrong  to 

   reason . . . in terms of free cash flow.”  J.A. 3952.   

 On  June  26,  2001,  Vivendi  stated  in  a  6–K  SEC  filing  that  it 

   “posted  record‐high  net  income”  and  had  “cash  available  for 

   investing.”  Special App’x 318 (Statement 12) (emphasis omitted).  

   In the same filing, Vivendi also emphasized “the strength of [its] 

   cash flow.”  Id. (Statement 13) (emphasis omitted).  In contrast, a 

   Vivendi  employee  testified  that  “beginning  in  June  2001,” 

   Dupont‐L’Hôtelain  “expressed  concerns  over  the  cash  situation, 

   the  liquidity  situation,”  and  noted  “the  shortage  in  cash  inside 

   Vivendi.”  J.A. 2512.   

 On  September  25,  2001,  Vivendi  stated  that  “[f]or  the  first  half 

   [of]  2001,  operating  free  cash  flow  was  more  than  500  million 

   euros  (excluding  environment),”  meaning  that  “[f]or  the  first 



                                     55
   time,  cash  flow  is  breaking  even  after  financial  costs,  taxes  and 

   restricting  costs.”    Special  App’x  321  (Statement  19).    According 

   to  a  Vivendi  employee,  during  this  time  (“between  June  and 

   October  of  2001”),  Dupont‐L’Hôtelain  “often”  discussed  “the 

   shortage in cash inside Vivendi,” and Hannezo even noted “two 

   or  three  times”  that  if  Vivendi’s  “path . . . continue[d],  [Vivendi 

   would] be near bankruptcy.”  J.A. 2512–13.    

 On  February  6,  2002,  a  Reuters  article  indicated  that  Vivendi 

   (through  Messier)  stated  the  following:  “*Is  there  any  major 

   uncertainty about our level of debt?  No.  *Are there any hidden 

   off‐balance  sheet  transactions  that  could  cause  any  particular 

   fears  or  risks?    No. . . . There  are  no  hidden  risks . . . .”    Special 

   App’x  324–25  (Statement  35);  see  also  J.A.  4719.    Two  days  later, 

   however,  Hannezo  informed  Messier  that  “[c]ompared  to  its 

   peers[,]  and  particularly  if  the  market  begins  to  disregard 

   EBITDA,”  Vivendi  “has  a  big  problem,”  including  “free  cash 

   flow”  difficulties  and  “overleverage.”    Trial  Tr.  7346.    Hannezo 




                                       56
   also  stated  that  “although  Vivendi’s  rival,  AOL  Time  Warner, 

   had impressive cash flows, Vivendi’s was around zero.”  Id.      

 On  June  26,  2002,  Vivendi  issued  a  press  release  stating  that 

   “[o]wing  to  its  strong  free  cash  flow,  combined  with  the 

   execution  of  the  disposals  program  and  potential  bond  issues, 

   [Vivendi]  is  confident  of  its  capacity  to  meet  its  anticipated 

   obligations  over  the  next  12  months.”    Special  App’x  330 

   (Statement  56).    Two  days  earlier,  on  June  24,  2002,  Goldman 

   Sachs,  in  response  to  a  request  by  Vivendi’s  board  to  analyze 

   Vivendi’s  liquidity  situation,  explained  to  Vivendi’s  board  that 

   one of four possible scenarios is that Vivendi would have to file 

   for bankruptcy protection as early as September.  Soon thereafter, 

   Edgar  Bronfman,  Jr.,  whose  family  was  one  of  Vivendi’s  largest 

   shareholders  at  the  time,  wrote  that  Vivendi’s  situation  was  a 

   “matter  of  the  gravest  concern”  and  that  Vivendi  “must 

   install . . . new  management  right  away  to  take  charge  of 

   convincing the banks to extend some credit while we sell some of 

   our  assets  to  avoid  bankruptcy.    We  have  no  time.    Our  board 



                                    57
            must act tomorrow without fail.  Our company may fail, and we 

            have not one minute more to waste.”  Trial Tr. 7361.   

       The  jury’s  finding  that  these  (and  all  of  the  fifty‐six  relevant)  alleged 

misstatements  were  materially  false  or  misleading  was  supported  by  sufficient 

evidence.  To be clear, we do not foreclose the possibility that in a different case, 

a set of alleged misstatements will cover such varied and sundry territory that a 

single theory of fraud will not adequately encompass all of the statements.  We 

merely  conclude  that,  on  the  facts  of  this  case,  there  is  sufficient  evidence  to 

support  the  jury’s  finding  that  a  reasonable  investor  could  find  each  of  the 

alleged  misstatements  false  or  misleading  in  context  with  respect  to  Vivendi’s 

liquidity  risk,  and  that  this  risk  was  not  so  amorphous,  in  this  case,  to  be 

categorically inactionable for purposes of a theory of liability.     

III. Expert Testimony 

       Vivendi  next  asserts  that  the  district  court  abused  its  discretion  in 

admitting  the  testimony  of  Plaintiffs’  expert,  Dr.  Nye,  on  loss  causation  and 

damages.18  Under Federal Rule of Evidence 702, which governs the admissibility 

of  expert  testimony,  an  expert  with  “specialized  knowledge  [that]  will  help  the 

       18 Nye holds an M.B.A. and a Ph.D in finance from Stanford University.  He also 
owns  an  economic  consulting  group  that  frequently  provides  expert  reports  in 
securities litigation.   
                                             58
trier of fact” may testify so long as that testimony is “based on sufficient facts or 

data”  and  “is  the  product  of  reliable  principles  and  methods”  that  the  witness 

has  “reliably  applied . . . to  the  facts  of  the  case.”    The  proponent  of  the  expert 

testimony bears the burden of establishing these admissibility requirements, and 

the  district  court  acts  as  a  “gatekeeper”  to  ensure  that  the  “expert’s  testimony 

both  rests  on  a  reliable  foundation  and  is  relevant  to  the  task  at  hand.”  United 

States v. Williams, 506 F.3d 151, 160 (2d Cir. 2007) (quoting Daubert v. Merrell Dow 

Pharms., Inc., 509 U.S. 579, 597 (1993)).   

       “The  district  court  has  broad  discretion  to  carry  out  this  gatekeeping 

function,” and “[i]ts inquiry is necessarily a ‘flexible one.’”  In re Pfizer Inc. Secs. 

Litig.,  819  F.3d  642,  658  (2d  Cir.  2016)  (quoting  Daubert,  509  U.S.  at  594).    “We 

therefore review both the district court’s ‘ultimate reliability determination’ and 

its  decision  about  ‘how  to  determine  reliability’  for  abuse  of  discretion.”    Id. 

(quoting Kumho Tire Co. v. Carmichael, 526 U.S. 137, 142 (1999)).   

       Consistent  with  what  has  now  become  “standard  operating  procedure  in 

federal  securities  litigation,”  Nye  performed  an  event  study  to  determine 

whether, and the extent to which, Vivendi’s stock price was artificially high (i.e., 

inflated)  during  the  Class  Period  due  to  the  market’s  misapprehension  of 



                                               59
Vivendi’s true liquidity risk.  United States v. Gushlak, 728 F.3d 184, 201 (2d Cir. 

2013); see also FindWhat Inv’r Grp. v. FindWhat.com, 658 F.3d 1282, 1313 n.31 (11th 

Cir.  2011)  (“The  methodology  of  event  studies  has  been  sustained  by  many 

circuits.”).  In a typical event study, an expert “disentangle[s] the effects of two 

types  of  information  on  stock  prices  —  information  that  is  specific  to  the  firm 

under  question  .  .  .  and  information  that  is  likely  to  affect  stock  prices 

marketwide.”  Mark L. Mitchell & Jeffry M. Netter, The Role of Financial Economics 

in  Securities  Fraud  Cases:  Applications  at  the  Securities  &  Exchange  Commission,  49 

Bus.  Law.  545,  556–57  (1994).    The  expert  then  identifies  which 

“information . . . caused  notable  changes  in  the  price  of  [a  company’s] 

securit[ies]” and the magnitude of those changes.  J.A. 853; see also In re Pfizer Inc., 

819 F.3d at 649.  Thus, an event study can help an expert determine whether, and 

the extent to which, the release of certain information caused a stock price to fall.  

See  id.  at  649‐50.    This,  in  turn,  allows  an  expert  to  make  inferences  about  the 

degree to which the company’s stock price may have been artificially inflated on 

the basis of the market’s misconception as to the truth prior to the release of that 

information.  See id.   




                                              60
       The  first  step  for  Nye  was  to  identify  changes  in  Vivendi’s  stock  price 

during the Class Period that could not be attributed to general market dynamics, 

but were unique  to Vivendi,  called “residual returns.”   J.A. 856.   Nye began  by 

analyzing  the  normally  observed  correlation  between  Vivendi’s  stock  price  and 

market‐  and  industry‐wide  trends  over  the  course  of  a  benchmark  “control 

period.”  Identifying this correlation made it “possible [for Nye] to predict,” for 

each  day  of  the  Class  Period,  the  “predicted  return”  on  Vivendi’s  stock,  i.e., 

“what the return of [Vivendi’s] security should [have] be[en]” on the basis of the 

normally  observed  correlation.    In  re  Pfizer,  819  F.3d  at  649  (quoting  Daniel  R. 

Fischel,  Use  of  Modern  Finance  Theory  in  Securities  Fraud  Cases  Involving  Actively 

Traded Securities, 38 Bus. Law. 1, 18 (1982)); see also J.A. 856.  Nye then calculated, 

for each day of the Class Period, the “actual return” on Vivendi’s stock, i.e., the 

amount that the company’s stock price actually changed.  Id.  The residual return 

on any given day, then, was simply the difference between the actual return and 

the predicted return.    

       Thus,  because  the  residual  returns  equal  the  predicted  returns  subtracted 

from the actual returns, they factored out the market‐ and industry‐wide effects 

captured  by  predicted  returns.    In  other  words,  the  residual  returns  Nye 



                                             61
calculated, as he explained it, isolated the variations in Vivendi’s stock price that 

were specific to Vivendi, rather than reflective of fluctuations affecting the entire 

market or the industry in which Vivendi operated.  A positive residual return on 

any  given  day  generally  implied  that  good  news  about  Vivendi  emerged,  and 

that  the  stock  price  went  up  accordingly.    On  the  flipside,  a  negative  residual 

return  on  any  given  day  generally  implied  that  negative  information  about 

Vivendi issued that day.    

       After  identifying  the  residual  returns  that  were  statistically  significant, 

Nye  then  attempted  to  isolate  the  residual  returns  that  could  be  attributed  to 

information  related  to  Vivendi’s  liquidity  risk,  rather  than  other  information 

related  to  Vivendi  but  unrelated  to  liquidity.    To  do  this,  Nye  reviewed  more 

than  16,000  documents  to  determine  whether  the  information  released  in  the 

market about  Vivendi  on  any particular day  had  to  do  with  Vivendi’s  liquidity 

risk.  His analysis yielded a list of days on which there was either a positive or 

negative  residual  return  associated  with  information  bearing  on  Vivendi’s 

liquidity risk.  

       The  final  relevant  list  included  nine  “negative”  residual  return  days  and 

one  “positive”  residual  return  day.    As  Nye  testified,  the  nine  negative‐return 



                                            62
days were days on which negative news about Vivendi’s liquidity risk came out 

and  resulted  in  inflation  dissipating  from  Vivendi’s  stock  price.    The  one 

positive‐return day, meanwhile, was a day on which positive news pertaining to 

Vivendi’s  liquidity  came  out  and  inflation  in  Vivendi’s  stock  price  increased.  

The sum of the nine negative‐return days, offset by the one positive‐return day, 

came  to  €22.52.    This  amount,  Nye  concluded,  was  the  maximum  loss  that 

investors  suffered  due  to  the  market’s  lack  of  knowledge  about  Vivendi’s  true 

liquidity  risk,  which  is  to  say  the  maximum  artificial  inflation  that  entered 

Vivendi’s stock price and subsequently dissipated as the market found out about 

the truth.   

       Inflation  reached  its  highest  point,  Nye  believed,  around  December  13, 

2001.    As  far  as  the  market  knew  at  that  time,  Vivendi  had  doubled  down  on 

statements about Vivendi’s growth projections, but inside the company, Vivendi 

employees viewed the company’s liquidity situation as dangerous and Hannezo 

was  telling  Messier  that  a  credit‐downgrade  would  lead  to  a  liquidity  crisis.  

Thus, in Nye’s opinion, December 13, 2001 was when “the discrepancy between 

what the market knew and what Vivendi knew was at its widest.”  Trial Tr. 3577. 




                                           63
       If what goes up must come down, as the saying goes, then (Nye assumed) 

what came down must have gone up.  In other words, the artificial inflation that 

dissipated from Vivendi’s stock price must have entered into the price in the first 

place.  See Glickenhaus & Co. v. Household Int’l, Inc., 787 F.3d 408, 415 (2d Cir. 2015) 

(“The  best  way  to  determine  the  impact  of  a  false  statement  is  to  observe  what 

happens when  the truth  is  finally disclosed and use  that to  work  backward,  on 

the  assumption  that  the  lie’s  positive  effect  on  the  share  price  is  equal  to  the 

additive inverse of the truth’s negative effect.”).   

       A  key  question  was  how  that  inflation  entered  the  stock  or,  more  aptly, 

when.  Given that the maximum amount of inflation in the stock was €22.52, one 

approach to determining how inflated the stock price was throughout the Class 

Period would have been to say that all €22.52 of inflation entered into Vivendi’s 

stock  price  from  the  very  beginning  of  that  period,  on  October  30,  2000,  and 

remained at that level until the date of the first negative residual return, January 

7, 2002.  There is an obvious downside to this approach, however.  Namely, the 

full  amount  of  the  inflation  reflects  the  value  of  the  truth  about  Vivendi’s 

liquidity  problem  at  the  apex  of  that  problem.    But  the  magnitude  of  Vivendi’s 

liquidity  risk  —  and  by  extension,  the  amount  of  liquidity‐related  inflation  in 



                                             64
Vivendi’s stock — presumably had not reached its peak at the start of the Class 

Period.  Rather, it grew over time as Vivendi’s liquidity situation worsened, and 

as the distance between the truth and the deception thus widened.  Ascribing the 

full value amount of loss to the very first alleged misstatement would therefore 

tend  to  overstate  the  degree  to  which  Vivendi’s  stock  was  inflated  due  to  the 

market’s  lack  of  knowledge  about  Vivendi’s  true  liquidity  risk,  at  least  toward 

the  beginning  of  the  Class  Period.    Such  an  approach  might  thus  lead  to  an 

inflated recovery for class members who purchased the stock earlier in the Class 

Period. 

      A better method, Nye reasoned, would be to model inflation as increasing 

over  time  —  that  is,  as  the  magnitude  of  Vivendi’s  liquidity  risk  grew  —  and 

reaching its maximum point on December 13.  But precisely because the market 

was not privy to the full extent of Vivendi’s liquidity risk, or so Plaintiffs alleged, 

the scope of that liquidity risk had no direct measure.  Without a direct measure, 

Nye turned to potential proxy measures.  He examined three quantitative proxies 

for  the  magnitude  of  Vivendi’s  true  liquidity  risk  at  any  given  time  and 

considered  how  well  each  one  might  approximate  the  inflation  trajectory  over 

the relevant period.  Observing that all three “followed similar paths over time, 



                                            65
and  matched  qualitative  descriptions  of  [Vivendi’s]  accelerating  debt  and 

liquidity problems over time,” Nye selected as a proxy the most conservative of 

the  proxy  candidates:  the  increasing  degree  to  which  purchase  accounting 

benefits contributed to Vivendi’s EBITDA figures.  J.A. 864–65.  Because Vivendi 

reported EBITDA figures on a quarterly basis, Nye’s model of inflation showed 

inflation increasing step‐wise on such a basis.   

       It  is  important  to  emphasize  that,  although  Nye  calculated  the  artificial 

inflation in Vivendi’s stock that was due to the market’s misapprehension about 

Vivendi’s  true  liquidity  risk,  his  analysis  did  not  purport  to  prove  that  that 

misapprehension  was  caused  by  Vivendi’s  alleged  fraud.    Artificial  inflation  is 

not  necessarily  fraud‐induced,  for  a  falsehood  can  exist  in  the  market  (and 

thereby cause artificial inflation) for reasons unrelated to fraudulent conduct.  See 

Glickenhaus,  787  F.3d  at  418.    Nye  did  not  measure  inflation  actually  caused  by 

Vivendi’s  alleged  fraud  nor  “assume[]  that  [Vivendi’s]  share  price  was  inflated 

due to misrepresentations.”  Id.  

       It  was  up  to  the  jury  to  determine  how  much,  if  any,  of  the  artificial 

inflation identified by Nye was caused by Vivendi’s alleged fraud (and thus by 

the various statements Vivendi released in the relevant period), by assessing the 



                                            66
alleged  misstatements  and  their  connection  to  the  misconception  in  question.  

Nye’s analysis merely operated on the assumption that Plaintiffs would be able 

to  prove  at  trial  all  the  necessary  elements  to  succeed  on  their  private  10b–5 

action.    

       Because  Nye  determined  the  amount  of  artificial  inflation  due  to  the 

market’s  lack  of  information  about  Vivendi’s  true  liquidity  risk,  without 

reference  to  whether  that  inflation  was  a  result  of  Vivendi’s  alleged 

misstatements,  Nye’s  testimony  did  not depend  on  the  specific  identification  of 

the fifty‐seven alleged misstatements that Plaintiffs later identified at the close of 

trial.    By  design,  then,  Nye’s  testimony  did  not  exhibit  any  obvious  correlation 

between  the  inflation  increases  identified  by  Nye  and  the  timing  of  the  fifty‐

seven  statements.    Though  fifteen  of  the  fifty‐seven  statements  issued  on  days 

where,  under  Nye’s  model,  inflation  increased,  such  correlation  was  not 

something Nye himself sought to prove.  And to  the degree that the remaining 

forty‐two statements were not associated with an immediate increase in inflation 

under Nye’s model, that would not obviously affect Nye’s own testimony. 

       Nevertheless,  according  to  Vivendi,  the  fact  that  these  forty‐two 

statements  did  not  directly  correlate  with  specific  increases  in  inflation  made 



                                            67
Nye’s  testimony  unreliable.    Vivendi  asserts  that  the  securities  laws  require  an 

alleged  misstatement  to  have  a  “price  impact,”  and  that  no  such  impact  exists 

with  respect  to  these  forty‐two  statements.    Vivendi  Br.  72.    To  salvage  Nye’s 

testimony  from  this  supposed  legal  deficiency,  Vivendi  continues,  the  district 

court had to fabricate an erroneous inflation “maintenance” theory.  That theory, 

as  Vivendi  frames  it,  posits  that  statements  that  merely  maintain  inflation 

already  extant  in  a  company’s  stock  price,  but  do  not  add  to  that  inflation, 

nonetheless  affect  a  company’s  stock  price.    Vivendi  urges  us  to  hold  that  this 

purportedly  newfangled  theory  violates  the  securities  laws,  and  that  because 

Nye’s  testimony  necessarily  rests  on  the  theory,  the  district  court  abused  its 

discretion in admitting it.   

       We begin with an assessment of Vivendi’s argument that a statement must 

be  associated  with  an  increase  in  inflation  to  be  actionable,  before  turning  to 

what  relevance,  if  any,  such  an  argument  had  to  the  district  court’s  decision  to 

admit Nye’s testimony.  The “price impact” requirement to which Vivendi refers 

arises  in  the  context  of  “transaction  causation,”  or  “reliance,”  the  element  of  a 

private § 10(b) action that asks whether there is “a proper ‘connection between a 

defendant’s  misrepresentation  and  a  plaintiff’s  injury,’”  or,  framed  more 



                                             68
specifically, whether the fraud affected “the investor’s decision to engage in the 

transaction.”  Erica P. John Fund, Inc. v. Halliburton Co., 563 U.S. 805, 810‐12 (2011) 

(“Halliburton  I”)  (quoting  Basic,  485  U.S.  at  243).    “The  traditional  (and  most 

direct) way a plaintiff can demonstrate reliance is by showing that he was aware 

of  a  company’s  statement  and  engaged  in  a  relevant  transaction  —  e.g., 

purchasing a common stock — based on that specific misrepresentation.”  Id. at 

810.    But  because  “limiting  proof  of  reliance  [to  the  traditional  method]  ‘would 

place an unnecessarily unrealistic evidentiary burden on the Rule 10b–5 plaintiff 

who  has  traded  on  an  impersonal  market,’”  id.  (quoting  Basic,  485  U.S.  at  245), 

the  Supreme  Court  has  established  a  rebuttable  presumption  of  reliance  under 

which  courts  may  “assume . . . that  an  investor  relies  on  public  misstatements 

whenever  he  ‘buys  or  sells  stock  at  the  price  set  by  the  market,’”  id.  (quoting 

Basic, 485 U.S. at 244, 247).   

       “Price  impact”  simply  concerns  “whether  the  alleged  misrepresentations 

affected the market price in the first place.”  Id. at 814.  If they do not affect the 

stock  price,  then  there  is  “no  grounding  for  any  contention  that  investors 

indirectly  relied  on  those  misrepresentations  through  their  reliance  on  the 

integrity  of  the  market  price.”    Amgen,  133  S.  Ct.  at  1199.    Defendants  can 



                                             69
therefore attempt to rebut the presumption of reliance by introducing “evidence 

that the misrepresentation did not in fact affect the stock price.”  Halliburton Co. 

v. Erica P. John Fund, Inc., 134 S. Ct. 2398, 2414 (2014) (“Halliburton II”).    

       In  distinguishing  between  inflation  introduction  and  inflation 

maintenance,  Vivendi  contends  that  statements  that  introduce  new  inflation 

actually  affect  a  company’s  stock  price,  while  statements  that  merely  maintain 

inflation have no impact.  And the reason they have no “price impact” is because 

the  “preexisting  inflation  would  have  persisted”  had  the  defendant  who  made 

those  inflation‐maintaining  statements  “simply  remained  silent”  as  was  the 

defendant’s  right  in  the  absence  of  a  duty  to  disclose.    Vivendi  Reply  Br.  33.  

Thus,  Vivendi’s  objection  to  the  idea  that  a  statement  may  cause  inflation  by 

maintaining  it  (rather  than  by  increasing  it)  rests  on  two  premises:  that  the 

maintained  inflation  would  have  remained  if  Vivendi  had  simply  remained 

silent; and that Vivendi had the option of remaining silent even though it in fact 

chose to speak.  Both premises are problematic. 

       First, contrary to Vivendi’s implication to the contrary, it is not necessarily 

the case that preexisting inflation indeed remains in a company’s stock price in 

the  face  of  that  company’s  silence,  either  in  a  circumstance  where  the  stock  is 



                                             70
inflated  because  the  market  arrived  at  a  misconception  on  its  own  or  a  case  in 

which inflation may itself be traced to a prior fraudulent statement.  Perhaps, in 

the  face  of  silence,  inflation  could  have  remained  unchanged.    But  it  also  could 

have  plummeted  rapidly,  or  gradually,  as  the  truth  came  out  on  its  own,  no 

longer  hidden  by  a  misstatement’s  perpetuation  of  the  misconception.  

Alternately,  inflation  (or,  really,  the  market’s  continued  belief  in  the 

misconception) could have dissipated gradually because the defendant’s silence 

in  the  face  of  escalating  concerns  on  a  particular  subject  would  have  all  but 

amounted to an admission.  The important point is that the defendant’s alleged 

misstatement, in a scenario where, as here, the defendant does not remain silent, 

prevents  the  market  from  discovering  which  of  these  scenarios,  among  other 

relevant  scenarios,  would  have  materialized  had  the  defendant  said  nothing  at 

all.    In  light  of  the  dubiousness  of  the  premise  that  inflation  would  have 

continued in the face of silence, it becomes evident that Vivendi has framed the 

effect  of  a  given  affirmative  material  misstatement  in  the  context  of  preexisting 

inflation  improperly.    It  is  far  more  coherent  to  conclude  that  such  a 

misstatement  does  not  simply  maintain  the  inflation,  but  indeed  “prevents  [the] 

preexisting  inflation  in  a  stock  price  from  dissipating.”    FindWhat,  658  F.3d  at 



                                             71
1317  (holding  that  “[d]efendants  whose  fraud  prevents  preexisting  inflation  in  a 

stock  price  from  dissipating  are  just  as  liable  as  defendants  whose  fraud 

introduces inflation into the stock price in the first instance”).   

       In short, it is hardly obvious that had Vivendi remained silent, the market 

would  indeed  have  maintained  its  rosy  perception  of  Vivendi’s  liquidity  state.  

Even  were  that  not  so,  however,  Vivendi’s  attack  on  the  so‐called  inflation‐

maintenance  theory  suffers  from  a  greater  deficiency:  in  suggesting  that,  had  it 

remained  silent,  the  misconception‐induced  (whether  or  not  fraud‐induced) 

inflation  would  have  persisted  in  the  market  price,  Vivendi  assumes  it  is  even 

relevant what would have happened had it chosen not to speak.  Yet in framing 

the  argument  this  way,  Vivendi  misunderstands  the  nature  of  the  obligations  a 

company takes upon itself at the moment it chooses, even without obligation, to 

speak.    It  is  well‐established  precedent  in  this  Circuit  that  “once  a  company 

speaks on an issue or topic, there is a duty to tell the whole truth,” “[e]ven when 

there  is  no  existing  independent  duty  to  disclose  information”  on  the  issue  or 

topic.    Meyer  v.  Jinkosolar  Holdings  Co.,  Ltd.,  761  F.3d  245,  250  (2d  Cir.  2014);  see 

also Caiola v. Citibank, N.A., N.Y., 295 F.3d 312, 331 (2d Cir. 2002) (“[T]he lack of 

an  independent  duty  [to  disclose]  is  not . . . a  defense  to . . . liability[,]  because 



                                                72
upon choosing to speak, one must speak truthfully about material issues.”).  That 

is because, at the moment the company chooses to speak, it takes upon itself the 

obligation  to  speak  truthfully, and  it  is  the  breach of  that  obligation  which  forms 

the  basis  for  the  §10(b)  claim.    Framed  as  such,  it  becomes  clear  that,  once  a 

company chooses to speak, the proper question for purposes of our inquiry into 

price impact is not what might have happened had a company remained silent, 

but  what  would  have  happened  if  it  had  spoken  truthfully.    And  there  is  little 

need to speculate what would have happened to the inflation in Vivendi’s stock 

price had it released to the public not a rosy picture of its liquidity state, but the 

misgivings its executives were sharing behind the scenes. 

       Vivendi’s argument thus rests on erroneous principles that, once dispelled, 

make clear that it is hardly illogical or inconsistent with precedent to find that a 

statement  may  cause  inflation  not  simply  by  adding  it  to  a  stock,  but  by 

maintaining it.  Were this not the case, companies could eschew securities‐fraud 

liability  whenever  they  actively  perpetuate  (i.e.,  though  affirmative 

misstatements) inflation that is already extant in their stock price, as long as they 

cannot be found liable for whatever originally introduced the inflation.  Indeed, 

under Vivendi’s approach, companies (like Vivendi) would have every incentive 



                                             73
to  maintain  inflation  that  already  exists  in  their  stock  price  by  making  false  or 

misleading  statements.    After  all,  the  alternatives  would  only  operate  to  the 

company’s  detriment:  remaining  silent,  as  already  noted,  could  allow  the 

inflation to dissipate, and making true statements on the issue would ensure that 

the inflation dissipates immediately.   

       A  hypothetical  helps  illustrate  the  point.    Suppose  an  automobile 

manufacturer widely praised for selling the world’s safest cars plans to release a 

new model (“Model V”) in the near future.  The market believes that Model V, 

like  all  of  the  company’s  previous  models,  is  safe,  or  has  no  reason  to  think 

otherwise.  In fact, the automobile manufacturer knows that Model V has failed 

crash test after crash test; it is, in short, simply unfit to be on the road.  To protect 

its stock price, however, the automobile manufacturer informs the market, as per 

routine  industry  practice,  that  Model  V  has  passed  all  safety  tests.    When  the 

truth  eventually  reaches  the  market,  the  automobile  manufacturer’s  stock  price 

bottoms out.   

       In addition to potentially being liable for any number of things if Model V 

indeed makes it to the market, the automobile manufacturer has almost certainly 

committed securities fraud.  And the question of the automobile manufacturer’s 



                                             74
liability  for  securities  fraud  does  not  turn  on  whether  inflation  moved 

incrementally  upwards  when  the  company  represented  to  the  market  that  the 

new  model  passed  all  safety  tests.    Nor  does  it  rest  on  whether  the  market 

originally  arrived  at  a  misconception  about  the  model’s  safety  on  its  own,  or 

whether  the  company  led  the  market  to  that  misconception  in  the  first  place.  

“We  decline  to  erect  a  per  se  rule  that,  once  a  market  is  already  misinformed 

about  a  particular  truth,  corporations  are  free  to  knowingly  and  intentionally 

reinforce  material  misconceptions  by  repeating  falsehoods  with  impunity.”  

FindWhat,  658  F.3d  at  1317.    “Defendants  who  commit  fraud  to  prop  up  an 

already inflated stock price do not get an automatic free pass under the securities 

laws.”  Id. 

       In  rejecting  Vivendi’s  position  that  an  alleged  misstatement  must  be 

associated  with  an  increase  in  inflation  to  have  a “price  impact,” we join  in  the 

Seventh  and  Eleventh  Circuits’  conclusion  that  “theories  of  ‘inflation 

maintenance’  and  ‘inflation  introduction’  are  not  separate  legal  categories.”  

Glickenhaus,  787  F.3d  at  418;  FindWhat,  658  F.3d  at  1316  (“There  is  no  reason  to 

draw  any  legal  distinction  between  fraudulent  statements  that  wrongfully 

prolong  the  presence  of  inflation  in  a  stock  price  and  fraudulent  statements that 



                                             75
initially  introduce  that  inflation.”  (emphases  added)).    Put  differently,  we  agree 

with  the  Seventh  and  Eleventh  Circuits  that  securities‐fraud  defendants  cannot 

avoid  liability  for  an  alleged  misstatement  merely  because    the  misstatement  is 

not associated with an uptick in inflation.    

       All of that said, it is unclear how Vivendi’s “price impact” argument, even 

were  it  valid,  bears  on  the  question  here:  whether  the  district  court  abused  its 

discretion in concluding that Nye’s testimony “rest[ed] on a reliable foundation 

and  [was]  relevant  to  the  task  at  hand.”    Williams,  506  F.3d  at  160  (quoting 

Daubert,  509  U.S.  at 597).    Nye’s  model  measured  “‘actual  inflation’  —  inflation 

due  to  investors  not  knowing  the  truth”  about  Vivendi’s  liquidity  risk.19  

Glickenhaus,  787  F.3d  at  418.    And  it  identified  the  amount  of  inflation  due  to 


       19    As the Seventh Circuit has explained: 
        
       [T]here are two senses of “inflation.”  One is “actual inflation” — just the 
       difference between the stock price and what the price would have been if 
       the truth had been known; this is what the expert’s model measures.  The 
       other  is  “fraud‐induced  inflation”  —  the  difference  between  the  stock 
       price  and  what  the  price  would  have  been  if  the  defendants  had  spoken 
       truthfully;  this  is  what  the  jury  determined  using  the  model  plus  its 
       findings  regarding  false  statements.    Before  the  first  false  statement  is 
       made, there is “actual inflation” in the stock price but no “fraud‐induced 
       inflation” because although the stock is overpriced, misrepresentations are 
       not the cause. 
        
Glickenhaus, 787 F.3d at 418. 
 
                                               76
investors  not  knowing  the  truth  “even  if  no  false  statement  [was]  ever  made[,] 

because  investors  might  not  know  the  truth  for  reasons  other  than  false 

statements.”    Id.  at  417.    This  method  of  measuring  actual  inflation,  without 

reference  to  the  timing  or  nature  of  a  defendant’s  alleged  misstatements,  is 

commonly employed by experts who provide testimony on loss causation and/or 

damages  in  securities‐fraud  cases.    See,  e.g.,  In  re  Pfizer,  819  F.3d  at  649–52; 

Glickenhaus, 787 F.3d at 415–19; FindWhat, 658 F.3d at 1313–14.   

       Here,  Nye’s  testimony  is  relevant  as  to  loss  causation  because  the  total 

amount  of  actual  inflation  that  Nye  identified  is  the  maximum  amount  of  loss 

potentially  caused  by  Vivendi’s  alleged  misstatements.    Nye’s  testimony  is  also 

relevant  as  to  damages  because  Nye’s  model  of  inflation  over  the  course  of  the 

Class  Period  provides  a  means  for  calculating  each  Plaintiff’s  damages.    See 

Gushlak,  728  F.3d  at  197  (explaining  that  an  investor’s  damages  are  generally 

“equal  to  ‘the  artificial  inflation  when  the  shares  were  purchased  minus  the 

artificial inflation when the shares were sold.’” (quoting Michael Barclay & Frank 

C. Torchio, A Comparison of Trading Models Used for Calculating Aggregate Damages 

in Securities Litigation, 64 L. & Contemp. Probs. 105, 106 (2001))).   




                                             77
       Vivendi’s “price impact” argument, if successful, would at most imply that 

Plaintiffs could not establish reliance with respect to some of the fifty‐six relevant 

misstatements.  But that would not render Nye’s testimony wholly irrelevant to 

loss  causation  or  damages;  nor  would  it  transform  Nye’s  calculation  of  actual 

inflation into the product of unreliable principles or methods.  See In re Pfizer, 819 

F.3d at 661 (“The dispositive question [under Rule 702] is whether the testimony 

will  assist  the  trier  of  fact . . . not  whether  the  testimony  satisfies  the  plaintiff’s 

burden on the ultimate issue at trial.” (quoting Ambrosini v. Labarraque, 101 F.3d 

129, 135 (D.C. Cir. 1996)).  Thus, even if Vivendi’s “price impact” argument were 

correct,  it  would  not  justify  concluding  that  Nye’s  testimony  is  sufficiently 

unreliable  or  unhelpful  to  the  jury  that  the  district  court’s  admission  of  that 

testimony constituted an abuse of discretion.     

       In any event, we do not accept Vivendi’s position that the “price impact” 

requirement  inherent  in  the  reliance  element  of  a  private  §  10(b)  action  means 

that an alleged misstatement must be associated with an increase in inflation to 

have any effect on a company’s stock price.20  A fortiori Nye’s testimony did not 




       20   To be clear, we do not hold that all statements unassociated with an increase in 
inflation  necessarily  have  a  “price  impact.”    We  merely  hold  that  such  statements  do 
not,  as  Vivendi  argues,  categorically  lack  a  “price  impact.”    Thus,  we  do  not  address 
                                                78
have  to  show  such  an  association  for  each  alleged  misstatement  in  order  to 

“rest[] on a reliable foundation and [be] relevant to the task at hand.”  Williams, 

506 F.3d at 160 (quoting Daubert, 509 U.S. at 597).  As Vivendi has identified no 

other  convincing  reason  why  Nye’s  testimony  fails  to  satisfy  these  basic 

requirements, we conclude that the district court did not abuse its discretion in 

admitting it.   

IV. Loss Causation 

       Finally, we address Vivendi’s challenge to the sufficiency of  the evidence 

to support loss causation.  “Loss causation ‘is the causal link between the alleged 

misconduct and the economic harm ultimately suffered by the plaintiff.’”  Lentell 

v. Merrill Lynch & Co., 396 F.3d 161, 172 (2d Cir. 2005) (quoting Emergent Capital 

Inv. Mgmt., LLC v. Stonepath Grp., Inc., 343 F.3d 189, 197 (2d Cir. 2003)).  In some 

respects, loss causation resembles the tort‐law concept of proximate cause, which 

generally  requires  that  a  plaintiff’s  injury  be  the  “‘foreseeable  consequence’”  of 

the defendant’s conduct.  Emergent Capital, 343 F.3d at 197 (quoting Castellano v. 

Young  &  Rubicam,  Inc.,  257  F.3d  171,  186  (2d  Cir.  2001)).    But  this  traditional 

foreseeability  test  is  “imperfect”  in  the  § 10(b)  context,  for  “it  cannot  ordinarily 

whether there may be other reasons, not raised by Vivendi here, why some statements 
unassociated with an increase in inflation do not affect a company’s stock price.   
       
                                              79
be  said”  that  the  alleged  misstatements  themselves,  “as  opposed  to  the 

underlying circumstance that is concealed or misstated” “cause[]” investors’ loss.  

See  Lentell,  396  F.3d  at  173.    We  thus  clarified  in  Lentell  that  to  establish  loss 

causation, a plaintiff must show that “the loss [was a] foreseeable” result of the 

defendant’s  conduct  (i.e.,  the  fraud),  “and  that  the  loss  [was]  caused  by  the 

materialization of the . . . risk” concealed by the defendant’s alleged fraud.  Id.   

       Put more simply, proof of loss causation requires demonstrating that “the 

subject  of  the  fraudulent  statement  or  omission  was  the  cause  of  the  actual  loss 

suffered.”    Suez  Equity,  250  F.3d  at  95  (emphasis  added).    If  “the  relationship 

between  the  plaintiff’s  investment  loss  and  the  information  misstated  or 

concealed  by  the  defendant . . . is  sufficiently  direct,  loss  causation  is 

established.”  Lentell, 396 F.3d at 174.  “[B]ut if the connection is attenuated, or if 

the plaintiff fails to ‘demonstrate a causal connection between the content of the 

alleged  misstatements  or  omissions  and  the  harm  actually  suffered,’  a  fraud 

claim will not lie.”  Id.  (quoting Emergent Capital, 343 F.3d at 199)).  

       Homing  in  on  the  phrase  “materialization  of  risk”  from  Lentell,  Vivendi 

contends  that  the  loss  that  Plaintiffs  sought  to  establish  here  was  not  a 

materialization  of  the  risk  concealed  by  Vivendi’s  alleged  misstatements.  



                                               80
According  to  Vivendi,  the  risk  that  it  allegedly  concealed  (i.e.,  the  risk  of  a 

liquidity  crisis)  must  have  materialized  into  a  more  significant  problem  (i.e.,  an 

actual liquidity crisis) in order for Plaintiffs to show that Vivendi’s alleged fraud 

caused  them  loss.    Since  it  is  undisputed  that  Vivendi’s  liquidity  risk  “never 

materialized”  into  “an  objective  event  such  as  bankruptcy,  default,  or 

insolvency,”  Vivendi  asserts  that  Plaintiffs  cannot  establish  loss  causation.    See 

Vivendi Br. 83–84 (emphasis omitted).  We disagree.   

       Vivendi fails to appreciate that to show loss causation, it is enough that the 

loss  caused  by  the  alleged  fraud  results  from  the  “relevant  truth . . . leak[ing] 

out.”  Dura Pharm., Inc. v. Broudo, 544 U.S. 336, 342 (2005); cf. also id. at 344 (“[T]he 

Restatement  of  Torts,  in  setting  forth  the  judicial  consensus  [on  what  a  party 

must  show  to  demonstrate  loss],  says  that  a  person  who  ‘misrepresents  the 

financial condition of a corporation in order to sell its stock’ becomes liable to a 

relying  purchaser  ‘for  the  loss’  the  purchaser  sustains  ‘when  the  facts . . . become 

generally  known’  and  ‘as  a  result’  share  value  ‘depreciate[s].’”  (emphasis  added 

and  all  but  first  alteration  in  original)  (quoting  Restatement.  (Second)  of  Torts 

§ 548A, cmt. b (1977))).  Although we have previously stated that a plaintiff can 

establish  loss  causation  either  by  showing  a  “materialization  of  risk”  or  by 



                                             81
identifying  a  “corrective  disclosure”  that  reveals  the  truth  behind  the  alleged 

fraud, see Carpenters Pension Trust Fund of St. Louis v. Barclays PLC, 750 F.3d 227, 

233  (2d  Cir.  2014);  Omnicom,  597  F.3d  at  513,  our  past  holdings  do  not  suggest 

that  “corrective  disclosure”  and  “materialization  of  risk”  create  fundamentally 

different  pathways  for  proving  loss  causation,  such  that  a  specific  corrective 

disclosure  is  the  only  method  by  which  a  plaintiff  may  prove  losses  resulting 

from  the  revelation  of  the  truth.    Indeed,  Lentell  itself  understood 

“materialization  of  risk”  as  reflective  of  the  principle  that  “to  establish  loss 

causation, [plaintiffs must show that a] . . . misstatement or omission concealed 

something  from  the  market  that,  when  disclosed,  negatively  affected  the  value  of 

the  security.”    Lentell,  396  F.3d  at  173  (emphases  added).    Whether  the  truth 

comes out by way of a corrective disclosure describing the precise fraud inherent 

in  the  alleged  misstatements,  or  through  events  constructively  disclosing  the 

fraud, does not alter the basic loss‐causation calculus.   

       That  “corrective  disclosure”  and  “materialization  of  risk”  are  not  wholly 

distinct  theories  of  loss  causation  highlights  the  flaws  of  Vivendi’s  position.  

Vivendi’s  conception  of  loss  causation  would  have  the  effect  of  insulating 

companies  from  securities‐fraud  liability  whenever  the  thing  concealed  in  a 



                                            82
material misstatement  never  ripens  from  a mere  risk  to  an out‐and‐out  disaster 

— unless a specific corrective disclosure issues.   

       A simple hypothetical helps bring into stark relief why Vivendi cannot be 

right that the Plaintiffs, short of pointing to explicit corrective disclosures, had to 

point  to  an  event,  such  as  a  bankruptcy,  to  demonstrate  loss  causation  in  this 

case.    Suppose  that  a  company  knows  that  it  faces  tremendous  risk  of 

bankruptcy,  yet  fraudulently  informs  the  market  that  there  is  no  risk  of 

bankruptcy.    Soon,  the  risk  becomes  too  great  to  ignore,  and  a  series  of  events 

indicating  that  the  company  is  on  the  verge  of  bankruptcy  takes  place:  a  major 

bank backs out of a potential loan agreement with the company; a large deal with 

another  firm  falls  through  after  the  other  firm  does  due  diligence  into  the 

company; the company rapidly sells off an abnormally large amount of its assets 

in an effort to raise capital; and so on.  The company’s stock price sinks, indeed 

becomes all but valueless.   

       The company in this hypothetical lied about its risk of bankruptcy — a lie 

that was separate and distinct from any lie about whether the company actually 

filed for bankruptcy — and events revealing the truth about the company’s risk 

of  bankruptcy  caused  investors  to  lose  money.    Yet,  Vivendi  would  have  us 



                                             83
believe  that,  absent  a  specific  corrective  disclosure,  the  actual  filing  of 

bankruptcy is the necessary “materialization of risk” that must occur in order for 

the  company  to  have  caused  investors  any  loss  under  § 10(b).    But  whether  the 

company  caused  loss  to  investors  under  §  10(b)  does  not  turn  on  whether  the 

company  actually  files  Chapter  11  at  some  point  or  manages  to  steer  clear  of 

bankruptcy  at  the  last  minute.    “Fraud  depends  on  the  state  of  events  when  a 

statement is made, not on what happens later.”  Schleicher v. Wendt, 618 F.3d 679, 

684  (7th  Cir.  2010);  see  also  Pommer  v. Medtest  Corp.,  961 F.2d 620  (7th  Cir.  1992) 

(“The  securities  laws  approach  matters  from  an  ex  ante  perspective: just  as  a 

statement  true  when  made  does  not  become  fraudulent  because  things 

unexpectedly  go  wrong,  so a  statement  materially  false  when  made  does  not 

become acceptable  because  it happens  to  come  true.    Good  fortune . . . does  not 

make the falsehood any the less material.”  (citations omitted)).  

       Here,  although  no  specific  corrective  disclosure  ever  exposed  the  precise 

extent of Vivendi’s alleged fraud, Plaintiffs’ theory of loss causation nevertheless 

rested  on  the  revelation  of  the  truth.    According  to  Plaintiffs,  Vivendi’s  alleged 

misstatements concealed its liquidity risk, and a series of events in the first half 

of  2002  made  the  truth  about  that  liquidity  risk  come  to  light.    According  to 



                                              84
Nye’s testimony on loss causation and damages, those events took place on nine 

days, when the following news reached the market: (1) January 7, 2002 news that 

Vivendi sold 55 million of its treasury shares; (2) May 3, 2002 news that Moody’s 

downgraded  Vivendi’s  long‐term  senior  debt  to  a  notch  above  junk  status;  (3) 

June  21,  2002  news  that  Vivendi  sold  a  stake  in  its  subsidiary  Vivendi 

Environnement, despite earlier statements that it would wait to sell; (4) June 24, 

2002 news just three days later that Vivendi sold an even larger stake in Vivendi 

Environnement; (5) July 2, 2002 news that Moody’s downgraded Vivendi’s long‐

term senior debt to junk status, followed by S&P’s downgrade of Vivendi’s short‐

term senior debt; (6) July 3, 2002 news that Vivendi acknowledged its short‐term 

liquidity  problems  and  its  €1.8  billion  in  obligations  that  were  due  that  very 

month;  (7)  July  10,  2002  news  that  rating  agencies  cautioned  that  further 

downgrades  were  possible,  and  that  French  authorities  had  raided  Vivendi’s 

Paris headquarters to investigate possible securities fraud; (8) July 15, 2002 news 

that a member of Vivendi’s board of directors was urging Vivendi quickly to sell 

Canal+, which was not generating earnings as expected; and (9) August 14, 2002 

news  that  Vivendi  planned  to  sell  €10  billion  in  assets  over  the  following  two 

years, €5 billion of which it hoped to sell within just nine months.   



                                            85
       There  was  ample  evidence  to  support  the  jury’s  finding  of  a  “sufficiently 

direct”  “relationship  between  the . . . loss  [that  Plaintiffs  suffered  on  these  nine 

days] and the information misstated or concealed by [Vivendi].”  Lentell, 396 F.3d 

at 174.  To take just one example — Vivendi’s January 7, 2002 sale of 55 million 

treasury  shares  —  Nye  testified  at  trial  that  a  treasury‐share  sale  of  such 

magnitude indicated to the market that Vivendi “need[ed] cash badly,” and that 

“academic  economic  literature . . . inform[ed]  [this]  view.”    J.A.  2768.    Vivendi’s 

own  witness,  the  company’s  credit‐rating  liaison  at  the  time  of  the  transaction, 

testified  to  the  effect  that  there  was  “no  question”  that  the  sale  implied  to  the 

market  that  Vivendi  needed  cash.    J.A.  2770–71.    This  and  other  evidence 

presented  at  trial  were  sufficient  for  the  jury  to  conclude  that  the  nine  events 

identified  by  Nye  revealed  the  truth  about  Vivendi’s  liquidity  risk,  and  that 

concealment  of  “the  subject”  of  Vivendi’s  alleged  misstatements  —  its  liquidity 

risk  —  was  therefore  “the  cause  of  the  actual  loss  suffered”  by  Plaintiffs.    Suez 

Equity, 250 F.3d at 95 (emphasis added). 

V. Plaintiffs’ Cross‐Appeal 

       Plaintiffs set forth two additional contentions on cross‐appeal, challenging 

prior judgments of the district court.  Neither has merit. 



                                              86
       Plaintiffs  first  maintain  that,  at  the  class  certification  stage,  the  district 

court improperly excluded certain foreign shareholders from the class based on a 

concern  that  some  foreign  courts  may  not  give  preclusive  effect  to  a  class 

judgment.    We  review  a  district  court’s  conclusions  as  to  whether  the 

requirements  of  Federal  Rule  of  Civil  Procedure  23  were  met,  and  in  turn 

whether  class  certification  was  appropriate,  for  abuse  of  discretion.    Gallego  v. 

Northland  Grp.  Inc.,  814  F.3d  123,  129  (2d  Cir.  2016);  In  re  Initial  Public  Offerings 

Secs.  Litig.,  471  F.3d  24,  31‐32  (2d  Cir.  2006).    “That  standard  of  review  is 

deferential: the district court is empowered to make a decision — of its choosing 

— that falls within a range of permissible decisions, and we will only find ‘abuse’ 

when the district court’s decision rests on an error of law or a clearly erroneous 

factual finding, or its decision cannot be located within the range of permissible 

decisions.”  Gallego, 814 F.3d at 129 (internal quotation marks omitted).  

       As an initial matter, the district court did not abuse its discretion when, in 

assessing whether the class action would be “superior to other available methods 

for fairly and efficiently adjudicating [a] controversy,” Fed. R. Civ. P. 23(b)(3), it 

considered whether a class judgment would be given preclusive effect in foreign 

courts.    Concerns  about  foreign  recognition  of  our  judgments  are  reasonably 



                                                87
related to superiority.  As Judge Friendly recognized in Bersch v. Drexel Firestone, 

Inc., “if defendants prevail against a class[,] they are entitled to a victory no less 

broad than a defeat would have been,” and so the risk that a foreign court will 

not  grant  preclusive  effect  to  a  class  judgment  may,  as  it  did  in  Bersch,  counsel 

against  the  inclusion  of  some  foreign  claimants.    519  F.2d  974,  996–97  (2d  Cir. 

1975), abrogated in part on other grounds, Morrison v. Nat’l Austl. Bank Ltd., 561 U.S. 

247 (2010).  It was therefore within the district court’s discretion to take that risk 

into account.   

       With respect to the district court’s ultimate determination to exclude some 

foreign  shareholders  on  superiority  grounds,  it  was  Plaintiffs’  burden  to 

establish,  by  a  preponderance  of  the  evidence,  that  its  proposed  class  met  the 

requirements  of  Rule  23.    See  In  re  Am.  Int’l  Grp.,  Inc.  Secs.  Litig.,  689  F.3d  229, 

237–38 (2d Cir. 2012); Myers v. Hertz Corp., 624 F.3d 537, 547 (2d Cir. 2010).  We 

recognize  that  assessing  superiority  is  a  fact‐specific  inquiry,  and  we  do  not 

opine  on  how  likely  it  must  be  that  a  foreign  court  will  recognize  a  class 

judgment  in  order  for  Rule  23’s  superiority  requirement  to  be  met.    Here, 

however,  Plaintiffs  do  not  identify  any  evidence  that  they  presented  to  the 

district court which suggested that foreign courts in the countries at issue would 



                                                88
grant  preclusive  effect  to  a  class  judgment.21    The  district  court  accordingly  did 

not  abuse  its  discretion  in  concluding  that,  except  for  shareholders  from  a  few 

countries, Plaintiffs had not demonstrated superiority.    

       Plaintiffs’ second contention is that, after trial, the district court incorrectly 

dismissed  claims  by  American  purchasers  of  ordinary  shares  under  Morrison  v. 

Nat’l  Austl.  Bank  Ltd.,  561  U.S.  247  (2010).    Plaintiffs  contend  that  (1)  Vivendi 

forfeited  any  Morrison‐based  defense  because  it  did  not  bring  its  motion  to 

dismiss the claims until after trial, and (2) in any event, the district court should 

not  have  dismissed  these  claims  because  the  purchasers  incurred  “irrevocable 

liability” within the United States, and thus were covered by § 10(b).  We review 

the district court’s decision de novo.  In re Air Cargo Shipping Servs. Antitrust Litig., 

697 F.3d 154, 157 (2d Cir. 2012). 

       Vivendi did not forfeit its Morrison argument because, prior to Morrison, its 

motion  was  foreclosed  by  controlling  precedent  in  this  Circuit,  and  parties  are 

not  required  to  raise  arguments  “directly  contrary  to  controlling  precedent”  to 

avoid waiving them.  Hawknet, 590 F.3d at 92 (2d Cir. 2009); see also Holzsager, 646 

       21 The only evidence that Plaintiffs identify is Vivendi’s suggestion in a prior brief 
that  Canada  typically  grants  preclusive  effect  to  class  judgments  when  there  are  a 
significant  number  of  Canadian  class  members.    Plaintiffs  do  not  contend  that  they 
informed the district court of this alleged admission, however, nor was the district court 
obligated to search the record for evidence that it was Plaintiffs’ burden to produce.   
                                             89
F.2d at 796 (“[A] party cannot be deemed to have waived objections or defenses 

which  were  not  known  to  be  available  at  the  time  they  could  have  first  been 

made, especially when it does raise the objections as soon as their cognizability is 

made  apparent.”).    Here,  before  the  Supreme  Court  decided  Morrison  in  June 

2010  (less  than  a  month  before  Vivendi  filed  its  motion),  this  Circuit’s  conduct 

and effects tests were the “north star of [its] § 10(b) jurisprudence.”  Morrison, 561 

U.S. at 257.  In Morrison, the  Supreme Court struck down those tests and made 

clear  that  §  10(b)  applies  only  to  “transactions  in  securities  listed  on  domestic 

exchanges,  and  domestic  transactions  in  other  securities,”  id.  at  267,  thereby 

providing, for the first time, a legal basis for Vivendi’s argument that the claims 

of American purchasers of ordinary shares were not covered by § 10(b).  Vivendi 

accordingly  did  not  forfeit  its  right  to  seek  dismissal  of  those  claims  under 

Morrison.   

       Plaintiffs also maintain that under this Court’s decision in Absolute Activist 

Value  Master  Fund  Ltd.  v.  Ficeto,  American  purchasers  of  ordinary  shares,  and 

specifically  those  who  acquired  shares  in  the  course  of  the  three‐way  merger 

between  Vivendi,  S.A.,  Canal+,  and  Seagram,  are  protected  by  §  10(b)  because 

they incurred “irrevocable liability” while present in the United States, 677 F.3d 



                                             90
60, 67 (2d Cir. 2012).  We disagree.  In Absolute Activist, we used the concept of 

“irrevocable  liability”  to  determine  what  constitutes  a  “domestic  purchase  or 

sale”  under  Morrison.    Id.  at  67–68.    We  reasoned  that  when  the  “parties”  to  a 

transaction  incur  irrevocable  liability  in  the  United  States,  defined  as 

“becom[ing]  bound  to  effectuate  the  transaction”  or  “entering  into  a  binding 

contract  to  purchase  or  sell  securities,”  the  transaction  is  domestic  and  §  10(b) 

applies.    Id.  at  67.    To  the  extent  that  Plaintiffs  rely  on  the  merger  as  the 

transaction at issue, the location of the Americans who acquired ordinary shares 

as  a  result  of  the  merger,  who  Plaintiffs  admit  were  not  parties  to  it,  is  not 

relevant to the question of whether the merger qualifies as a “domestic purchase 

or sale.”  Plaintiffs do not otherwise point to any evidence that the parties to the 

merger  incurred  irrevocable  liability  in  the  United  States.    The  district  court 

therefore appropriately determined that American purchasers of ordinary shares 

were not protected by § 10(b) under Morrison. 

                                     CONCLUSION 

       We have considered Vivendi’s remaining arguments, as well as Plaintiffs’ 

remaining  cross‐appeal  arguments,  and  find  them  to  be  without  merit.    The 

partial judgment of the district court is therefore AFFIRMED. 

 

                                             91